Exhibit 10.2
CAREY WATERMARK INVESTORS INCORPORATED
UP TO 100,000,000 SHARES OF COMMON STOCK
SELECTED DEALER AGREEMENT
October 7, 2010

 

 



--------------------------------------------------------------------------------



 



SELECTED DEALER AGREEMENT
Ameriprise Financial Services, Inc.
369 Ameriprise Financial Center
Minneapolis, MN 55474
Ladies and Gentlemen:
Each of Carey Watermark Investors Incorporated, a Maryland corporation (the
“Company”), Carey Financial, LLC, a Delaware limited liability company (the
“Dealer Manager”) Carey Lodging Advisors, LLC, a Delaware limited liability
company (the “Advisor”), and W. P. Carey & Co. LLC, a Delaware limited liability
company (the “Sponsor”) (collectively, the “Issuer Entities”) and CWA, LLC, an
Illinois limited liability company (the “Sub-Advisor”), hereby confirms its
agreement with Ameriprise Financial Services, Inc., a Delaware corporation
(“Ameriprise”), as follows:
1. Introduction. This Selected Dealer Agreement (the “Agreement”) sets forth the
understandings and agreements between the Issuer Entities, the Sub-Advisor and
Ameriprise whereby Ameriprise will offer and sell on a best efforts basis for
the account of the Company a maximum of $1,237,500,000 in shares of common stock
(the “Common Stock”), par value $.001 per share (each a “Share,” and
collectively, the “Shares”), (including $1,000,000,000 in Shares to be offered
in the primary offering (the “Primary Offering”) and $237,500,000 in Shares to
be offered pursuant to the Company’s Distribution Reinvestment Plan (“DRIP”))
registered pursuant to the Registration Statement (as defined below) at the per
share price set forth in the Registration Statement from time to time (subject
to certain volume and other discounts described therein) (the “Offering”). The
Shares are more fully described in the Registration Statement defined below.
Ameriprise is hereby invited to act as a selected dealer for the Offering,
subject to the other terms and conditions set forth below.
2. Representations and Warranties of the Issuer Entities.
The Issuer Entities jointly and severally, represent, warrant and covenant with
Ameriprise for Ameriprise’s benefit that, as of the date hereof and at all times
during the term of this Agreement:
(b) Registration Statement and Prospectus. The Company has filed with the
Securities and Exchange Commission (the “Commission”) an effective registration
statement on Form S-11 (File No. 333-149899), for the registration of up to
$1,237,500,000 in Shares under the Securities Act of 1933, as amended (the
“Securities Act”) and the regulations thereunder (the “Regulations”). The
registration statement, as amended, and the prospectus, as amended or
supplemented, on file with the Commission at the Effective Date (as defined
below) of the registration statement (including financial statements, exhibits
and all other documents related thereto filed as a part thereof or incorporated
therein), and any registration statement filed under Rule 462(b) of the
Securities Act, are respectively hereinafter referred to as the “Registration
Statement” and the “Prospectus,” except that if the Registration Statement is
amended by a post-effective amendment, the term “Registration Statement” shall,
from and after the declaration of effectiveness of such post-effective
amendment, refer to the Registration Statement as so amended and the term
“Prospectus” shall refer to the Prospectus as so amended or supplemented to
date, and if any Prospectus filed by the Company pursuant to Rule 424(b) or
424(c) of

 

 



--------------------------------------------------------------------------------



 



the Regulations shall differ from the Prospectus on file at the time the
Registration Statement or any post-effective amendment shall become effective,
the term “Prospectus” shall refer to the Prospectus filed pursuant to either of
such Rules from and after the date on which it shall have been filed with the
Commission. Further, if a separate registration statement is filed and becomes
effective with respect solely to the DRIP (a “DRIP Registration Statement”), the
term “Registration Statement” shall refer to such DRIP Registration Statement
from and after the declaration of effectiveness of such DRIP Registration
Statement, as such registration statement may be amended or supplemented from
time to time. If a separate prospectus is filed and becomes effective with
respect solely to the DRIP (a “DRIP Prospectus”), the term “Prospectus” shall
refer to such DRIP Prospectus from and after the declaration of effectiveness of
such DRIP Prospectus, as such prospectus may be amended or supplemented from
time to time.
(c) Compliance with the Securities Act. The Registration Statement has been
prepared and filed by the Company and has been declared effective by the
Commission and is effective in the states indicated in the Blue Sky Memorandum
(defined in Section 5(d) herein), as updated from time to time pursuant to the
terms of Section 5(d). Neither the Commission nor any such state securities
authority has issued any order preventing or suspending the use of any
Prospectus filed with the Registration Statement or any amendments or
supplements thereto and no proceedings for that purpose have been instituted, or
to the Company’s knowledge, are threatened or contemplated by the Commission or
by any of the state securities authorities. At the time the Registration
Statement first became effective (the “Effective Date”) and at the time that any
post-effective amendments thereto or any additional registration statement filed
under Rule 462(b) of the Securities Act becomes effective, the Registration
Statement or any amendment thereto (1) complied, or will comply, as to form in
all material respects with the requirements of the Securities Act and the
Regulations and (2) did not or will not contain an untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein not misleading. When the Prospectus or any amendment or supplement
thereto is filed with the Commission pursuant to Rule 424(b) or 424(c) of the
Regulations and at all times subsequent thereto through the date on which the
Offering is terminated (“Termination Date”), the Prospectus will comply in all
material respects with the requirements of the Securities Act and the
Regulations, and will not include any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading. Any Prospectus delivered to Ameriprise will be identical
to the electronically transmitted copies thereof filed with the Commission
pursuant to EDGAR, except to the extent permitted by Regulation S-T.
(d) The Company. The Company has been duly incorporated and validly exists as a
corporation in good standing under the laws of the State of Maryland with full
power and authority to conduct the business in which it is engaged as described
in the Prospectus, including without limitation to acquire properties as more
fully described in the Prospectus, including land and buildings, as well as
properties upon which properties are to be constructed for the Company or to be
owned by the Company (the “Properties”) or make loans, or other permitted
investments as referred to in the Prospectus. The Companyis duly qualified to do
business as a foreign corporation, as applicable, and is in good standing in
each other jurisdiction in which it owns or leases property of a nature, or
transacts business of a type that would make such qualification necessary except
where the failure to be so qualified or in good standing could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
The term “Material Adverse Effect” means a material adverse effect on, or
material adverse change in, the general affairs, business, prospects,
properties, operations, condition (financial or otherwise) or results of
operations of the Company and its subsidiaries, taken as a whole, whether or not
arising in the ordinary course of business.

 

 



--------------------------------------------------------------------------------



 



(e) The Shares. The Shares, when issued, will be duly and validly issued, fully
paid and non-assessable and will conform in all material respects to the
description thereof contained in the Prospectus; no holder thereof will be
subject to personal liability for the obligations of the Company solely by
reason of being such a holder; such Shares are not subject to the preemptive
rights of any stockholder of the Company; and all corporate action required to
be taken for the authorization, issuance and sale of such Shares has been
validly and sufficiently taken. All shares of the Company’s issued and
outstanding capital stock have been duly authorized and validly issued and are
fully paid and non-assessable; none of the outstanding shares of capital stock
of the Company were issued in violation of the preemptive or other similar
rights of any stockholder of the Company.
(f) Capitalization. The authorized capital stock of the Company conforms in all
material respects to the description thereof contained in the Prospectus under
the caption “Description of Shares.” Except as disclosed in the Prospectus: no
shares of Common Stock have been or are to be reserved for any purpose; there
are no outstanding securities convertible into or exchangeable for any shares of
Common Stock; and there are no outstanding options, rights (preemptive or
otherwise) or warrants to purchase or subscribe for shares of Common Stock or
any other securities of the Company.
(g) Violations. No Issuer Entity or any respective subsidiary thereof is (i) in
violation of its charter or bylaws, its partnership agreement, declaration of
trust or trust agreement, or limited liability company agreement (or other
similar agreement), as the case may be; (ii) in default in the performance or
observance of any obligation, agreement, covenant or condition contained in any
contract, indenture, mortgage, deed of trust, loan or credit agreement, note,
lease or other agreement or instrument to which such Issuer Entity is a party or
by which any of them may be bound or to which any of the respective properties
or assets of such Issuer Entity is subject (collectively, “Agreements and
Instruments”); or (iii) in violation of any law, order, rule or regulation,
writ, injunction or decree of any government, governmental instrumentality or
court, domestic or foreign, having jurisdiction over the Company or any of its
property, except in the case of clauses (ii) and (iii), where such conflict,
breach, violation or default would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. The execution,
delivery and performance by each Issuer Entity, as applicable, of this
Agreement, that certain Dealer Manager Agreement between the Dealer Manager and
the Company (the “Dealer Manager Agreement”),the Selected Dealer Agreements
between the Dealer Manager and, with the exception of Ameriprise, each of the
selected dealers soliciting subscriptions for shares of the Company’s common
stock pursuant to the Offering (collectively, the “Selected Dealer Agreements”)
and the Advisory Agreement between the Company and the Advisor (the “Advisory
Agreement”), and the consummation of the transactions contemplated herein and
therein (including the issuance and sale of the Shares and the use of the
proceeds from the sale of the Shares as described in the Prospectus under the
caption “Estimated Use of Proceeds”) and compliance by the Company and the
Advisor with its obligations hereunder and thereunder do not and will not,
whether with or without the giving of notice or passage of time or both,
conflict with or constitute a breach of, default or Repayment Event (as defined
below) under any of the Agreements and Instruments, or result in the creation or
imposition of any Lien (as defined below) upon any property or assets of any
Issuer Entity or any respective subsidiary thereof (except for such conflicts,
breaches, defaults or Repayments Events or Liens that, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect)
nor will such action result in any violation of the provisions of the charter or
bylaws (or similar document) of any Issuer Entity or any respective subsidiary
thereof; or any applicable law, rule, regulation, or governmental or court
judgment, order, writ or decree of any government, governmental instrumentality
or court, domestic or foreign, having jurisdiction over the Issuer Entities or
any of their properties, except for such violations that would not reasonably be
expected to have a Material Adverse Effect. As used herein, a “Repayment Event”
means any event or condition which gives the holder of any note, debenture or
other evidence of indebtedness (or any person acting on such holder’s behalf)
the right to require the repurchase, redemption or repayment of all or a portion
of such indebtedness by an Issuer Entity or any respective subsidiary thereof.
“Lien” means any mortgage, deed of trust, lien, pledge, encumbrance, charge or
security interest in or on any asset.

 

 



--------------------------------------------------------------------------------



 



(h) Financial Statements. The consolidated financial statements of the Company
and the financial statements of each entity acquired by the Company (each, an
“Acquired Entity”) including the schedules and notes thereto, which have been
filed as part of the Registration Statement and those included in the Prospectus
present fairly in all material respects the financial position of the Company,
its consolidated subsidiaries and each such Acquired Entity, as of the date
indicated and the results of its operations, stockholders’ equity and cash flows
of the Company, and its consolidated subsidiaries and each such Acquired Entity,
as applicable, for the periods specified; said financial statements have been
prepared in conformity with U.S. generally accepted accounting principles
applied on a consistent basis or, if such entity is a foreign entity, such other
accounting principles applicable to such foreign entity, (except as may be
expressly stated in the related notes thereto) and comply with the requirements
of Regulation S-X promulgated by the Commission. PricewaterhouseCoopers LLP,
whose report is filed with the Commission as a part of the Registration
Statement, is, with respect to the Company and its subsidiaries, an independent
accountant as required by the Securities Act and the Regulations and have been
registered with the Public Company Accounting Oversight Board. The selected
financial data and the summary financial information included in the Prospectus
present fairly the information shown therein and have been compiled on a basis
consistent with that of the audited financial statements included in the
Registration Statement. The pro forma financial statements and the related notes
thereto included in the Registration Statement and the Prospectus present fairly
the information shown therein, have been prepared in accordance with the
Commission’s rules and guidelines with respect to pro forma financial statements
and have been properly compiled on the bases described therein, and the
assumptions used in the preparation thereof are reasonable and the adjustments
used therein are appropriate to give effect to the transactions and
circumstances referred to therein. All disclosures contained in the Registration
Statement or the Prospectus, or incorporated by reference therein, regarding
“non-GAAP financial measures” (as such term is defined by the rules and
regulations of the Commission) comply with Regulation G of the Securities
Exchange Act of 1934 (the “Exchange Act”) and Item 10 of Regulation S-K of the
Securities Act, to the extent applicable.
(i) Prior Performance Tables. The prior performance tables of the Company’s
affiliates and other entities, including the schedules and notes thereto, filed
as part of the Registration Statement and those included in the Prospectus under
the heading “Appendix A — Prior Performance Tables” (the “Prior Performance
Tables”) present fairly in all material respects the financial information
required to be included therein by Item 8 of the Commission’s Industry Guide 5.
Except as disclosed in the Prospectus, the Prior Performance Tables have been
prepared in conformity with U.S. generally accepted accounting principles
applied on a consistent basis to the extent required by the Commission’s
Industry Guide 5 and comply with the requirements of Regulation S-X promulgated
by the Commission, to the extent applicable. All disclosures in the Prior
Performance Tables regarding “non-GAAP financial measures” (as such term is
defined by the rules and regulations of the Commission) comply with Regulation G
of the Exchange Act and Item 10 of Regulation S-K of the Securities Act, to the
extent applicable.
(j) No Subsequent Material Events. Since the respective dates as of which
information is given in the Registration Statement and the Prospectus, except as
may otherwise be stated in or contemplated by the Registration Statement and the
Prospectus, (a) there has not been any Material Adverse Effect, (b) there have
not been any material transactions entered into by the Company except in the
ordinary course of business, (c) there has not been any material increase in the
long-term indebtedness of the Company and (d) except for regular cash
distributions on the Common Stock, there has been no distribution of any kind
declared, paid or made by the Company on any class of its capital stock.
(k) Investment Company Act. The Company is not, will not become by virtue of the
transactions contemplated by this Agreement and the application of the net
proceeds therefrom as contemplated in the Prospectus, and does not intend to
conduct its business so as to be, an “investment company” as that term is
defined in the Investment Company Act of 1940, as amended and the rules and
regulations thereunder, and it will exercise reasonable diligence to ensure that
it does not become an “investment company” within the meaning of the Investment
Company Act of 1940.

 

 



--------------------------------------------------------------------------------



 



(l) Authorization of Agreements. This Agreement, the Dealer Manager Agreement,
the Selected Dealer Agreements and the Advisory Agreement between the Company,
the Dealer Manager and the Advisor, as applicable, have been duly and validly
authorized, executed and delivered by the Company, the Dealer Manager and the
Advisor, as applicable, and constitute valid, binding and enforceable agreements
of the Company, the Dealer Manager and the Advisor, as applicable, except to the
extent that (i) enforceability may be limited by (x) the effect of bankruptcy,
insolvency or other similar laws now or hereafter in effect relating to or
affecting creditors’ rights generally; or (y) the effect of general principles
or equity; or (ii) the enforceability of the indemnity and/or contribution
provisions contained in the Dealer Manager Agreement, the Selected Dealer
Agreements, the Advisory Agreement and Section 8 of this Agreement, as
applicable, may be limited under applicable securities laws.
(m) The Advisor.

  (i)  
The Advisor has been duly organized and validly exists as a limited liability
company in good standing under the laws of the State of Delaware with full power
and authority to conduct the business in which it is engaged as described in the
Prospectus. The Advisor is duly qualified to do business as a foreign limited
partnership and is in good standing in each other jurisdiction in which it owns
or leases property of a nature, or transacts business of a type, that would make
such qualification necessary, except where the failure to be so qualified or in
good standing could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

  (ii)  
The Advisor is insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts as are prudent and customary
in the businesses in which it is engaged and which the Advisor deems adequate;
all policies of insurance insuring the Advisor or its business, assets,
employees, officers and trustees, including the Advisor’s employees and officers
errors and omissions insurance policy, are in full force and effect; the Advisor
is in compliance with the terms of such policy in all material respects; and
there are no claims by the Advisor under any such policy as to which any
insurance company is denying liability or defending under a reservation of
rights clause; the Advisor has not been refused any insurance coverage sought or
applied for; and the Advisor has no reason to believe that it will not be able
to renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that would not have a material adverse effect on, or
material adverse change in, the general affairs, business, operations, condition
(financial or otherwise) or results of operations of the Advisor and its
subsidiaries, taken as a whole, whether or not arising in the ordinary course of
business, except as set forth in or contemplated in the Registration Statement
and the Prospectus (exclusive of any supplement thereto). Advisor carries, or is
covered by, insurance, including, at a minimum, errors and omissions insurance,
in such amounts and covering such risks as is adequate for the conduct of its
businesses and the value of its properties and as is customary for companies
engaged in similar industries. All policies of insurance insuring the Advisor or
its respective businesses, assets, employees, partners, officers and directors
are in full force and effect, and the Advisor is in compliance with the terms of
such policies in all material respects. There are no claims by the Advisor under
any such policy or instrument as to which an insurance company is denying
liability or defending under a reservation of rights clause.

 

 



--------------------------------------------------------------------------------



 



  (iii)  
The Advisor has the financial resources available to it necessary for the
performance of its services and obligations as contemplated in the Registration
Statement, the Prospectus and under this Agreement and the Advisory Agreement.

  (iv)  
The Advisor maintains a system of internal controls sufficient to provide
reasonable assurance that (a) transactions effectuated by it under the Advisory
Agreement are executed in accordance with its management’s general or specific
authorization; and (b) access to the Company’s assets is permitted only in
accordance with its management’s general or specific authorization.

(n) The Dealer Manager. The Dealer Manager has been duly incorporated and
validly exists as a limited liability company in good standing under the laws of
the State of Delaware with full power and authority to conduct the business in
which it is engaged as described in the Prospectus. The Dealer Manager is duly
qualified to do business as a foreign entity and is in good standing in each
other jurisdiction in which it owns or leases property of a nature, or transacts
business of a type, that would make such qualification necessary except where
the failure to be so qualified or in good standing could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
(o) Description of Agreements. The Company is not a party to or bound by any
contract or other instrument of a character required to be described in the
Registration Statement or the Prospectus or to be filed as an exhibit to the
Registration Statement that is not described and filed as required.
(p) Qualification as a Real Estate Investment Trust. The Company intends to
satisfy the requirements of the Internal Revenue Code of 1986 as amended (the
“Code”) for qualification and taxation of the Company as a real estate
investment trust. Commencing with its taxable year ending December 31, 2010, the
Company has been organized and has operated in conformity with the requirements
for qualification as a real estate investment trust under the Code and its
actual method of operation has enabled it and its proposed method of operation
as described in the Prospectus will enable it to continue to meet the
requirements for qualification and taxation as a real estate investment trust
under the Code.
(q) Gramm-Leach-Bliley Act and USA Patriot Act. The Company complies in all
material respects with applicable privacy provisions of the Gramm-Leach-Bliley
Act and applicable provisions of the USA Patriot Act.
(r) Sales Material. All advertising and supplemental sales literature prepared
or approved by the Company or any of its affiliates (whether designated solely
for broker-dealer use or otherwise) to be used or delivered by the Company or
any of its affiliates or Ameriprise in connection with the Offering of the
Shares will not contain an untrue statement of material fact or omit to state a
material fact required to be stated therein in light of the circumstances under
which they were made and when read in conjunction with the Prospectus, not
misleading. Furthermore, all such advertising and supplemental sales literature
has, or will have, received all required regulatory approval, which may include
but is not limited to, the approval of the Commission, the Financial Industry
Regulatory Authority, Inc. (“FINRA”) and state securities agencies, as
applicable, prior to use. Any required consent and authorization has been
obtained for the use of any trademark or service mark in any sales literature or
advertising delivered by the Company to Ameriprise or approved by the Company
for use by Ameriprise and, to the Company’s knowledge, its use does not
constitute the unlicensed use of intellectual property.

 

 



--------------------------------------------------------------------------------



 



(s) Good Standing of Subsidiaries. Each “significant subsidiary” of the Company
(as such term is defined in Rule 1-02 of Regulation S-X) and each other entity
in which the Company holds a direct or indirect ownership interest that is
material to the Company (each a “Subsidiary” and, collectively, the
“Subsidiaries”) has been duly organized or formed and is validly existing as a
corporation, partnership, limited liability company or similar entity in good
standing under the laws of the jurisdiction of its incorporation, has power and
authority to own, lease and operate its properties and to conduct its business
as described in the Prospectus and is duly qualified to transact business and is
in good standing in each jurisdiction in which such qualification is required,
whether by reason of the ownership or leasing of property or the conduct of
business, except where the failure to be so qualified would not reasonably be
expected to have a Material Adverse Effect. Except as otherwise disclosed in the
Registration Statement, all of the issued and outstanding capital stock of each
such Subsidiary has been duly authorized and validly issued, is fully paid and
non-assessable and is owned by the Company, directly or through subsidiaries,
free and clear of any Lien, claim or equity other than such Liens, claims or
equities that, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect. None of the outstanding shares of
capital stock of any Subsidiary was issued in violation of the preemptive or
similar rights of any stockholder of such Subsidiary. The only direct
subsidiaries of the Company as of the date of the Registration Statement or the
most recent amendment to the Registration Statement, as applicable, are the
subsidiaries listed on Exhibit 21 to the Registration Statement or such
amendment to the Registration Statement.
(t) No Pending Action. There is no action, suit or proceeding pending, or, to
the knowledge of the Company, threatened or contemplated before or by any
arbitrator, court or other government body, domestic or foreign, against or
affecting any Issuer Entity or any respective subsidiary thereof which is
required to be disclosed in the Registration Statement (other than as disclosed
therein), or which would reasonably be expected to result in a Material Adverse
Effect, or which would reasonably be expected to materially and adversely affect
the properties or assets thereof or the consummation of the transactions
contemplated by this Agreement. The aggregate of all pending legal or
governmental proceedings to which any Issuer Entity or any respective subsidiary
thereof is a party or of which any of their respective properties or assets is
the subject which are not described in the Registration Statement, including
ordinary routine litigation incidental to the business, would not reasonably be
expected to result in a Material Adverse Effect or materially adversely affect
other properties or assets of any Issuer Entity or any respective subsidiary
thereof.
(u) Possession of Intellectual Property. The Company and its subsidiaries own or
possess, or can acquire on reasonable terms, adequate patents, patent rights,
licenses, inventions, copyrights, know-how (including trade secrets and other
unpatented and/or unpatentable proprietary or confidential information, systems
or procedures), trademarks, service marks, trade names or other intellectual
property (collectively, “Intellectual Property”) necessary to carry on the
business now operated by them, and neither the Company nor any of its
subsidiaries has received any notice or is otherwise aware of any infringement
of or conflict with asserted rights of others with respect to any Intellectual
Property or of any facts or circumstances which would render any Intellectual
Property invalid or inadequate to protect the interest of the Company or any of
its subsidiaries therein, and which infringement or conflict (if the subject of
any unfavorable decision, ruling or finding) or invalidity or inadequacy,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.
(v) Absence of Further Requirements. No filing with, or authorization, approval,
consent, license, order, registration, qualification or decree of, any court or
governmental authority or agency is necessary or required for the performance by
the Company of its obligations under this Agreement, the Dealer Manager
Agreement the Selected Dealer Agreements and the Advisory Agreement, in
connection with the offering, issuance or sale of the Shares or the consummation
of the other transactions contemplated by this Agreement, the Dealer Manager
Agreement, the Selected Dealer Agreements and the Advisory Agreement, except
such as have been already made or obtained under the Securities Act, the
Exchange Act, the rules of FINRA, including NASD rules, or the securities laws
of the states indicated in the Blue Sky Memorandum (defined in Section 5(d) of
this Agreement).

 

 



--------------------------------------------------------------------------------



 



(w) Possession of Licenses and Permits. The Company and its subsidiaries possess
such permits, licenses, approvals, consents and other authorizations
(collectively, “Governmental Licenses”) issued by the appropriate federal,
state, local or foreign regulatory agencies or bodies necessary to conduct the
business now operated by them (except such Governmental Licenses, the failure of
which to possess, would not reasonably be expected to have a Material Adverse
Effect), and the Company and its subsidiaries are in compliance in all material
respects with the terms and conditions of all such Governmental Licenses. All of
the Governmental Licenses are valid and in full force and effect; and neither
the Company nor any of its subsidiaries has received any notice of proceedings
relating to the revocation or modification of any such Governmental Licenses.
(x) Partnership Agreements. Each of the partnership agreements, declarations of
trust or trust agreements, limited liability company agreements (or other
similar agreements) and, if applicable, joint venture agreements to which the
Company or any of its subsidiaries is a party has been duly authorized, executed
and delivered by the Company or the relevant subsidiary, as the case may be, and
constitutes the valid and binding agreement of the Company or such subsidiary,
as the case may be, enforceable in accordance with its terms, except as the
enforcement thereof may be limited by (A) the effect of bankruptcy, insolvency
or other similar laws now or hereafter in effect relating to or affecting
creditors’ rights generally or (B) the effect of general principles of equity,
and the execution, delivery and performance of such agreements did not, at the
time of execution and delivery, and does not constitute a breach of or default
under the charter or bylaws, partnership agreement, declaration of trust or
trust agreement, or limited liability company agreement (or other similar
agreement), as the case may be, of the Company or any of its subsidiaries or any
of the Agreements and Instruments or any law, administrative regulation or
administrative or court order or decree.
(y) Properties. Except as otherwise disclosed in the Prospectus: (i) the Company
and its subsidiaries have good and insurable or good, valid and insurable title
(either in fee simple or pursuant to a valid leasehold interest) to all
properties and assets described in the Prospectus as being owned or leased, as
the case may be, by them and to all properties reflected in the Company’s most
recent consolidated financial statements included in the Prospectus, and neither
the Company nor any of its subsidiaries has received notice of any claim that
has been or may be asserted by anyone adverse to the rights of the Company or
any subsidiary with respect to any such properties or assets (or any such lease)
or affecting or questioning the rights of the Company or any such subsidiary to
the continued ownership, lease, possession or occupancy of such property or
assets, except for such claims that could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; (ii) there are no
Liens, claims or restrictions on or affecting the properties and assets of the
Company or any of its subsidiaries which would reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect; (iii) no
person or entity, including, without limitation, any tenant under any of the
leases pursuant to which the Company or any of its subsidiaries leases (as
lessor) any of its properties (whether directly or indirectly through other
partnerships, limited liability companies, business trusts, joint ventures or
otherwise) has an option or right of first refusal or any other right to
purchase any of such properties, except for such options, rights of first
refusal or other rights to purchase which, individually or in the aggregate, are
not material with respect to the Company and its subsidiaries taken as a whole;
(iv) to the Company’s knowledge, each of the properties of the Company or any of
its subsidiaries has access to public rights of way, either directly or through
easements (insured easements with respect to U.S. properties), except where the
failure to have such access would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; (v) to the Company’s
knowledge, each of the properties of the Company or any of its subsidiaries is
served by all public utilities necessary for the current

 

 



--------------------------------------------------------------------------------



 



operations on such property in sufficient quantities for such operations, except
where the failure to have such public utilities could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect; (vi) to
the knowledge of the Company, each of the properties of the Company or any of
its subsidiaries complies with all applicable codes and zoning and subdivision
laws and regulations, except for such failures to comply which could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; (vii) all of the leases under which the Company or any of its
subsidiaries holds or uses any real property or improvements or any equipment
relating to such real property or improvements are in full force and effect,
except where the failure to be in full force and effect could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect,
and neither the Company nor any of its subsidiaries is in default in the payment
of any amounts due under any such leases or in any other default thereunder and
the Company knows of no event which, with the passage of time or the giving of
notice or both, could constitute a default under any such lease, except such
defaults that could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; (viii) to the knowledge of the
Company, there is no pending or threatened condemnation, zoning change, or other
proceeding or action that could in any manner affect the size of, use of,
improvements on, construction on or access to the properties of the Company or
any of its subsidiaries, except such proceedings or actions that, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect; and (ix) neither the Company nor any of its subsidiaries nor, to the
knowledge of the Company, any lessee of any of the real property or improvements
of the Company or any of its subsidiaries is in default in the payment of any
amounts due or in any other default under any of the leases pursuant to which
the Company or any of its subsidiaries leases (as lessor) any of its real
property or improvements (whether directly or indirectly through partnerships,
limited liability companies, joint ventures or otherwise), and the Company knows
of no event which, with the passage of time or the giving of notice or both,
would constitute such a default under any of such leases, except in each case
such defaults as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
(z) Insurance. The Company and/or its subsidiaries have title insurance on all
U.S. real property and improvements described in the Prospectus as being owned
or leased under a ground lease, as the case may be, by them and to all U.S. real
property and improvements reflected in the Company’s most recent consolidated
financial statements included in the Prospectus in an amount at least equal to
the original purchase price paid to the sellers of such property, except as
otherwise disclosed in the Prospectus, and the Company and its subsidiaries are
entitled to all benefits of the insured thereunder. With respect to all non-U.S.
real property described in the Prospectus as being owned or leased by the
Company’s subsidiaries, each such subsidiary has received a title opinion or
title certificate or other customary evidence of title assurance, as appropriate
for the respective jurisdiction, showing good and indefeasible title to such
properties in fee simple or valid leasehold estate or its respective equivalent,
as the case may be, vested in the applicable subsidiary. Each property described
in the Prospectus is insured by extended coverage hazard and casualty insurance
carried by either the tenant or the Company in amounts and on such terms as are
customarily carried by owners or lessors of properties similar to those owned by
the Company and its subsidiaries (in the markets in which the Company’s and
subsidiaries’ respective properties are located), and either the tenant or the
Company and its subsidiaries carry comprehensive general liability insurance and
such other insurance as is customarily carried by owners of properties similar
to those owned by the Company and its subsidiaries in amounts and on such terms
as are customarily carried by owners of properties similar to those owned by the
Company and its subsidiaries (in the markets in which the Company’s and its
subsidiaries’ respective properties are located) and the Company or one of its
subsidiaries is named as an additional insured or loss payee on all policies
(except workers’ compensation) required under the leases for such properties.

 

 



--------------------------------------------------------------------------------



 



(aa) Environmental Matters. Except as otherwise disclosed in the Prospectus:
(i) all real property and improvements owned or leased by the Company or any of
its subsidiaries, including, without limitation, the Environment (as defined
below) associated with such real property and improvements, is free of any
Contaminant (as defined below) in violation of applicable Environmental Laws (as
defined below)except for such violations that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect;
(ii) neither the Company, nor any of its subsidiaries has caused or suffered to
exist or occur any Release (as defined below) of any Contaminant into the
Environment in violation of any applicable Environmental Law that would
reasonably be expected to have a Material Adverse Effect or could result in a
violation of any applicable Environmental Laws, except for such violations that
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect; (iii) neither the Company nor any of its subsidiaries
is aware of any notice from any governmental body claiming any violation of any
Environmental Laws or requiring or calling for any work, repairs, construction,
alterations, removal or remedial action or installation by the Company or any of
its subsidiaries on or in connection with such real property or improvements,
whether in connection with the presence of asbestos-containing materials or mold
in such properties or otherwise, except for any violations that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, or any such work, repairs, construction, alterations, removal or
remedial action or installation, if required or called for, which would not
result in the incurrence of liabilities by the Company, which, individually or
in the aggregate, would reasonably be expected to have a Material Adverse
Effect, nor is the Company aware of any information which may serve as the basis
for any such notice that would, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; (iv) neither the Company nor any of
its subsidiaries has caused or suffered to exist or occur any environmental
condition on any of the properties or improvements of the Company or any of its
subsidiaries that could reasonably be expected to give rise to the imposition of
any Lien under any Environmental Laws except such Liens which, individually or
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect; and (v) to the Company’s knowledge, no real property or improvements
owned or leased by the Company or any of its subsidiaries is being used or has
been used for manufacturing or for any other operations that involve or involved
the use, handling, transportation, storage, treatment or disposal of any
Contaminant, where such operations require or required permits or are or were
otherwise regulated pursuant to the Environmental Laws and where such permits
have not been or were not obtained or such regulations are not being or were not
complied with, except in all instances where any failure to obtain a permit or
comply with any regulation would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. “Contaminant” means
any pollutant, hazardous substance, toxic substance, hazardous waste, special
waste, petroleum or petroleum-derived substance or waste, asbestos or
asbestos-containing materials, PCBs, lead, pesticides or regulated radioactive
materials or any constituent of any such substance or waste, as identified or
regulated under any Environmental Law. “Environmental Laws” means the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
9601 et seq., the Resource Conservation and Recovery Act, 42 U.S.C. 6901, et
seq., the Clean Air Act, 42 U.S.C. 7401, et seq., the Clean Water Act, 33 U.S.C.
1251, et seq., the Toxic Substances Control Act, 15 U.S.C. 2601, et seq., the
Occupational Safety and Health Act, 29 U.S.C. 651, et seq., and all other
federal, state and local laws, ordinances, regulations, rules, orders, decisions
and permits, which are directed at the protection of human health or the
Environment. “Environment” means any surface water, drinking water, ground
water, land surface, subsurface strata, river sediment, buildings, structures,
and ambient air. “Release” means any spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping, or
disposing of any Contaminant into the Environment, including, without
limitation, the abandonment or discard of barrels, containers, tanks or other
receptacles containing or previously containing any Contaminant or any release,
emission or discharge as those terms are defined or used in any applicable
Environmental Law.
(bb) Registration Rights. There are no persons, other than the Company, with
registration or other similar rights to have any securities registered pursuant
to the Registration Statement or otherwise registered by the Company under the
Securities Act, or included in the Offering contemplated hereby.

 

 



--------------------------------------------------------------------------------



 



(cc) Finders’ Fees. Neither the Company nor any affiliate thereof has received
or is entitled to receive, directly or indirectly, a finder’s fee or similar fee
from any person other than that as described in the Prospectus in connection
with the acquisition, or the commitment for the acquisition, of the Properties
by the Company.
(dd) Taxes. The Company and each of its subsidiaries has filed all federal,
state and foreign income tax returns and all other material tax returns which
have been required to be filed on or before the due date thereof (taking into
account all extensions of time to file) and all such tax returns are correct and
complete in all material respects. The Company has paid or provided for the
payment of all taxes reflected on its tax returns and all assessments received
by the Company and each of its subsidiaries to the extent that such taxes or
assessments have become due, except where the Company is contesting such
assessments in good faith and except for such taxes and assessments of
immaterial amounts, the failure of which to pay would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. There
are no audits, deficiencies or assessments pending against the Company or its
subsidiaries relating to income taxes, except where the Company is contesting
such audit, deficiency or assessments in good faith.
(ee) Internal Controls. The Company maintains a system of internal control over
financial reporting ( as such term is defined in Rule 13a-15(f) of the Exchange
Act) that complies with the requirements of the Exchange Act and that has been
designed by the Company’s principal executive officer and principal financial
officer, or under their supervision, to provide reasonable assurance regarding
the reliability of financial reporting and the preparation of financial
statements for external purposes in accordance with generally accepted
accounting principles. The Company’s internal control over financial reporting
is effective as of the end of its most recently completed fiscal year and the
Company is not aware of any material weaknesses in its internal control over
financial reporting.Since the date of the latest audited financial statements
included or incorporated by reference in the Registration Statement, there has
been no change in the Company’s internal control over financial reporting that
has materially affected, or is reasonably likely to materially affect, the
Company’s internal control over financial reporting.
(ff) Disclosure Controls and Procedures. The Company maintains disclosure
controls and procedures (as such term is defined in Rule 13a-15(e) under the
Exchange Act) that comply with the requirements of the Exchange Act; such
disclosure controls and procedures have been designed to ensure that material
information relating to the Company and its subsidiaries is made known to the
Company’s principal executive officer and principal financial officer by others
within those entities; and such disclosure controls and procedures are effective
as of December 31, 2009.
(gg) Compliance with the Sarbanes-Oxley Act. There is and has been no failure on
the part of the Company or any of the Company’s directors or officers, in their
capacities as such, to comply in all material respects with any applicable
provision of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith, including Section 402 related to loans and
Sections 302 and 906 related to certifications.
(hh) No Fiduciary Duty. Each Issuer Entity acknowledges and agrees that
Ameriprise is acting solely in the capacity of an arm’s length contractual
counterparty to it with respect to the Offering of the Shares (including in
connection with determining the terms of the Offering) and not as a financial
advisor or a fiduciary to, or an agent of, such Issuer Entity or any other
person. Additionally, Ameriprise is not advising the Issuer Entities or any
other person as to any legal, tax, investment, accounting or regulatory matters
in any jurisdiction. The Issuer Entities shall consult with its own advisors
concerning such matters and shall be responsible for making its own independent
investigation and appraisal of the transactions contemplated hereby, and
Ameriprise shall have no responsibility or liability to the Issuer Entities with
respect thereto. Any review by Ameriprise of the Issuer Entities, the
transactions contemplated hereby or other matters relating to such transactions
will be performed solely for the benefit of Ameriprise and shall not be on
behalf of the Issuer Entities.

 

 



--------------------------------------------------------------------------------



 



3. Representations and Warranties of the Sub-Advisor
(a) Good Standing and Authority. The Sub-Advisor is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Illinois with full power and authority to conduct its business as
described in the Prospectus. The Sub-Advisor is or will be duly qualified to do
business and is in good standing as a foreign limited liability company in each
other jurisdiction in which it owns or invests, or transacts business of a type
that would make such qualification necessary except where the failure to be so
qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have or result in a Sub-Advisor Material Adverse
Effect. The term “Sub-Advisor Material Adverse Effect” means a material adverse
effect on, or material adverse change in, the general affairs, business,
operations, condition (financial or otherwise) or results of operations of the
Sub-Advisor and its subsidiaries, taken as a whole, whether or not arising in
the ordinary course of business.
(b) Violations. The Sub-Advisor is not (i) in violation of its charter or
bylaws, its partnership agreement, declaration of trust or trust agreement, or
limited liability company agreement (or other similar organizational agreement),
as the case may be; (ii) in default in the performance or observance of any
obligation, agreement, covenant or condition contained in any contract,
indenture, loan or credit agreement, note, or other agreement or instrument to
which the Sub-Advisor is a party or by which it may be bound or to which any of
its assets is subject (the “Sub-Advisor Agreements and Instruments”); or
(iii) in violation of any law, order, rule or regulation, writ, injunction or
decree of any government, governmental instrumentality or court, domestic or
foreign, having jurisdiction over the Sub-Advisor, except in the case of clauses
(ii) and (iii), where such conflict, breach, violation or default would not
reasonably be expected to have or result in, individually or in the aggregate, a
Sub-Advisor Material Adverse Effect. The execution, delivery and performance by
the Sub-Advisor of the Sub-Advisory Agreement and any other material agreements,
and the consummation of the transactions contemplated herein and therein and
compliance by the Sub-Advisor with respect to its obligations hereunder and
thereunder do not and will not, whether with or without the giving of notice or
passage of time or both, conflict with or constitute a breach of, default, or
Repayment Event (as defined below) under any of the Agreements and Instruments,
individually or in the aggregate, and would not reasonably be expected to have
or result in a Sub-Advisor Material Adverse Effect, nor will such action result
in any violation of the provisions of the charter or bylaws (or similar
organizational document) of the Sub-Advisor, or of any applicable law, rule,
regulation, judgment, order, writ, or decree of any government, governmental
instrumentality, or court, domestic or foreign, having jurisdiction over the
Sub-Advisor, except for such violations that would not reasonably be expected to
have or result in a Sub-Advisor Material Adverse Effect. As used in this
Section, a “Repayment Event” means any event or condition which gives the holder
of any note, debenture or other evidence of indebtedness (or any person acting
on such holder’s behalf) the right to require the repurchase, redemption or
repayment of all or a portion of such indebtedness by the Sub-Advisor.
(c) No Pending Action. Except as disclosed in the Prospectus, there is no
action, suit or proceeding pending, or, to the knowledge of the Sub-Advisor,
threatened or contemplated before or by any arbitrator, court or other
government body, domestic or foreign, against or affecting the Sub-Advisor or
any subsidiary thereof which is required to be disclosed in the Registration
Statement (other than as disclosed therein), or which would reasonably be
expected to have or result in a Sub-Advisor Material Adverse Effect, or which
would reasonably be expected to materially and adversely affect the assets
thereof or the consummation of the transactions contemplated by this Agreement.
The aggregate of all pending legal or governmental proceedings to which the
Sub-Advisor or any subsidiary thereof is a party or of which any of their
respective assets is the subject that are not described in the Registration
Statement, including ordinary routine litigation incidental to the business,
would not reasonably be expected to have or result in a Sub-Advisor Material
Adverse Effect or materially adversely affect other assets of the Sub-Advisor or
any subsidiary thereof, taken as a whole.

 

 



--------------------------------------------------------------------------------



 



(d) Authorization of Agreement. This Agreement and the Sub-Advisory Agreement
have been duly and validly authorized, executed and delivered by the
Sub-Advisor. The Sub-Advisor has full limited liability company power and
authority to enter into this Agreement and the Sub-Advisory Agreement. The
Sub-Advisory Agreement constitutes the valid, binding and enforceable agreement
of the Sub-Advisor, except to the extent that (i) enforceability may be limited
by (a) the effect of bankruptcy, insolvency or similar laws now or hereinafter
in effect relating to or affecting creditors’ rights generally or (b) the effect
of general principles of equity; or (ii) the enforceability of the
indemnification and/or contribution provisions contained in the Sub-Advisory
Agreement may be limited under applicable securities laws.
(e) Possession of Licenses and Permits. The Sub-Advisor possesses such
Governmental Licenses issued by the appropriate federal, state, local or foreign
regulatory agencies or bodies necessary to conduct the business now operated by
it, except such Governmental Licenses, the failure of which to possess, would
not reasonably be expected to have or result in a Material Adverse Effect, and
the Sub-Advisor is in compliance in all material respects with the terms and
conditions of all such Governmental Licenses. All of the Governmental Licenses
are valid and in full force and effect, and the Sub-Advisor has not received any
notice of proceedings relating to the revocation or modification of any such
Governmental Licenses.
(f) Foreign Corrupt Practices Act. Neither the Sub-Advisor nor, to the knowledge
of the Sub-Advisor, any director, officer, agent, employee or affiliate of the
Sub-Advisor is aware of or has taken any action, directly or indirectly, that
would result in a violation by such persons of the FCPA, including, without
limitation, making use of the mails or any means or instrumentality of
interstate commerce in furtherance of an offer, payment, promise to pay or
authorization of the payment of any money, or other property, gift, promise to
give, or authorization of the giving of anything of value to any “foreign
official” (as such term is defined in the FCPA) or any foreign political party
or official thereof or any candidate for foreign political office, in
contravention of the FCPA and the Sub-Advisor, and, to the knowledge of the
Sub-Advisor, its affiliates have conducted their businesses in compliance with
the FCPA and have instituted and maintain policies and procedures designed to
ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith.
(g) Insurance. The Sub-Advisor is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as are prudent
and customary in the businesses in which it is engaged and which the Sub-Advisor
deems adequate; all policies of insurance insuring the Sub-Advisor or its
business, assets, employees, officers and trustees, including the Sub-Advisor’s
employees and officers errors and omissions insurance policy, are in full force
and effect; the Sub-Advisor is in compliance with the terms of such policy in
all material respects; and there are no claims by the Sub-Advisor under any such
policy as to which any insurance company is denying liability or defending under
a reservation of rights clause; the Sub-Advisor has not been refused any
insurance coverage sought or applied for; and the Sub-Advisor has no reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
Sub-Advisor Material Adverse Effect, except as set forth in or contemplated in
the Registration Statement and the Prospectus (exclusive of any supplement
thereto). Sub-Advisor carries, or is covered by, insurance, including, at a
minimum, errors and omissions insurance, in such amounts and covering such risks
as is adequate for the conduct of its businesses and the value of its properties
and as is customary for companies engaged in similar industries. All policies of
insurance insuring the Sub-Advisor or its respective businesses, assets,
employees, partners, officers and directors are in full force and effect, and
the Sub-Advisor is in compliance with the terms of such policies in all material
respects. There are no claims by the Sub-Advisor under any such policy or
instrument as to which an insurance company is denying liability or defending
under a reservation of rights clause.

 

 



--------------------------------------------------------------------------------



 



(h) Financial Resources. The Sub-Advisor has the financial resources available
to it necessary for the performance of its services and obligations as
contemplated in the Registration Statement, the Prospectus and under this
Agreement and the Sub-Advisory Agreement.
(i) Registration Statement, Prospectus, and Amendments. The description of the
Sub-Advisor, its business, its fees, and the statements attributable to the
Sub-Advisor, in the Registration Statement and the Prospectus complied and
comply in all material respects with the provisions of the Securities Act and
the Regulations and did not and will not contain an untrue statement of a
material fact necessary to make the statements therein (in the case of a
prospectus, in light of the circumstances under which they were made) not
misleading.
(j) No Subsequent Material Events. Since the respective dates as of which
information is given in the Registration Statement and the Prospectus through
the date hereof, except as may otherwise be stated in or contemplated by the
Registration Statement and the Prospectus, there has not been any Sub-Advisor
Material Adverse Effect, whether or not arising in the ordinary course of
business.
(k) Internal Controls. The Sub-Advisor maintains a system of internal controls
sufficient to provide reasonable assurance that (i) transactions effectuated by
it under the Sub-Advisory Agreement are executed in accordance with its
management’s general or specific authorization; and (ii) access to the Company’s
assets is permitted only in accordance with its management’s general or specific
authorization.
(l) Possession of Intellectual Property. The Sub-Advisor and its subsidiaries
own or possess, or can acquire on reasonable terms, adequate Intellectual
Property necessary to carry on the business now operated by them, and neither
the Sub-Advisor nor any of its subsidiaries has received any notice or is
otherwise aware of any infringement of or conflict with asserted rights of
others with respect to any Intellectual Property or of any facts or
circumstances which would render any Intellectual Property invalid or inadequate
to protect the interest of the Sub-Advisor or any of its subsidiaries therein,
and which infringement or conflict (if the subject of any unfavorable decision,
ruling or finding) or invalidity or inadequacy, individually or in the
aggregate, could reasonably be expected to have or result in a Sub-Advisor
Material Adverse Effect.
(m) Absence of Further Requirements. No filing with, or authorization, approval,
consent, license, order, registration, qualification or decree of, any court or
governmental authority or agency is necessary or required for the performance by
the Sub-Advisor of its obligations under this Agreement and the Sub-Advisory
Agreement in connection with the offering, issuance or sale of the Common Shares
or the consummation of the other transactions contemplated by this Agreement and
the Sub-Advisory Agreement except as specifically set forth in this Agreement or
as have been already made or obtained under the Securities Act, the Exchange
Act, FINRA, or as may be required under the securities laws of all 50 states,
the District of Columbia, Guam and Puerto Rico.
(n) Finder’s Fees. Other than as contemplated by this Agreement, the Sub-Advisor
has not incurred any liability for any finder’s or broker’s fee, or agent’s
commission in connection with the execution and delivery of this Agreement or
the consummation of the transactions contemplated hereby.

 

 



--------------------------------------------------------------------------------



 



(o) No Fiduciary Duty. The Sub-Advisor acknowledges and agrees that Ameriprise
is acting solely in the capacity of an arm’s length contractual counterparty to
it with respect to the Offering of the Common Shares (including in connection
with determining the terms of the Offering) and not as a financial advisor or a
fiduciary to, or an agent of, the Sub-Advisor or any other person. Additionally,
Ameriprise is not advising the Sub-Advisor or any other person as to any legal,
tax, investment, accounting or regulatory matters in any jurisdiction. The
Sub-Advisor shall consult with its own advisors concerning such matters and
shall be responsible for making its own independent investigation and appraisal
of the transactions contemplated hereby, and Ameriprise shall have no
responsibility or liability to the Sub-Advisor with respect thereto. Any review
by Ameriprise of the Sub-Advisor, the transactions contemplated hereby or other
matters relating to such transactions will be performed solely for the benefit
of Ameriprise and shall not be on behalf of the Sub-Advisor.
(p) Taxes. The Sub-Advisor and each of its subsidiaries has filed all material
federal, state and foreign income tax returns and all other material tax returns
which have been required to be filed on or before the due date thereof (taking
into account all extensions of time to file) and all such tax returns are
correct and complete in all material respects. The Sub-Advisor has paid or
provided for the payment of all taxes reflected on its tax returns and all
assessments received by the Sub-Advisor and each of its subsidiaries to the
extent that such taxes or assessments have become due, except for such taxes and
assessments of immaterial amounts, the failure of which to pay would not,
individually or in the aggregate, reasonably be expected to have or result in a
Sub-Advisor Material Adverse Effect. There are no audits, deficiencies, or
assessments pending against the Sub-Advisor or its subsidiaries relating to
income taxes, except for such audits, deficiencies, or assessments of immaterial
amounts, which would not, individually or in the aggregate, reasonably be
expected to have or result in a Sub-Advisor Material Adverse Effect. There are
no transfer taxes or other similar fees or charges under federal law or the laws
of any state, or any political subdivision thereof, required to be paid in
connection with the execution and delivery of this Agreement. All material taxes
that the Sub-Advisor is required to withhold or collect have been duly withheld
or collected.
4. Sale of Shares.
(a) Purchase of Shares. On the basis of the representations, warranties and
covenants herein contained, but subject to the terms and conditions herein set
forth, the Company hereby appoints Ameriprise as a Selected Dealer for the
Shares during the period from the date hereof to the Termination Date (the
“Effective Term”), including the Shares to be issued pursuant to the DRIP, each
in the manner described in the Registration Statement. Subject to the
performance by the Company of all obligations to be performed by it hereunder
and the completeness and accuracy of all of its representations and warranties,
Ameriprise agrees to use its best efforts, during the term of this Agreement, to
offer and sell such number of Shares as contemplated by this Agreement at the
price stated in the Prospectus, as the same may be adjusted from time to time.
The purchase of Shares must be made during the offering period described in the
Prospectus, or after such offering period in the case of purchases made pursuant
to the DRIP (each such purchase hereinafter defined as an “Order”). Persons
desiring to purchase Shares are required to (i) deliver to Ameriprise a check in
the amount of $10 per Share purchased (subject to certain volume discounts or
other discounts as described in the Prospectus, or such other per share price as
may be applicable pursuant to the DRIP) payable to Ameriprise, or (ii) authorize
a debit of such amount to the account such purchaser maintains with Ameriprise.
An order form as mutually agreed upon by Ameriprise and the Company
substantially similar to the form of subscription agreement attached to the
Prospectus (each an “Order Form”) must be completed and submitted to the Company
for all investors. On a daily basis, Ameriprise shall transfer, via Federal
Reserve bank wire, the total amount debited from investor accounts for the
purchase of Shares along with a list including the name, address and telephone
number of, the social security number or taxpayer identification number of, the
brokerage account number of (if applicable), the number of Shares purchased by,
any

 

 



--------------------------------------------------------------------------------



 



election to participate in the DRIP by, and the total dollar amount of
investment by, each investor on whose behalf checks are submitted or the wire
transfer is made. Ameriprise also will forward all Order Forms received by
Ameriprise to the Company by the third business day following their receipt in
good order by Ameriprise. Ameriprise shall use its best efforts to wire such
funds or transmit checks to UMB Bank, N.A. until subscription proceeds reach
$33,333,334.00 and thereafter to Bank of the West (each of UMB Bank, N.A. and
Bank of the West being an “Agent Bank”) not later than noon of the next business
day after receipt by Ameriprise from its customer of each Order Form in good
order. Ameriprise will advise the Agent Bank whether the funds Ameriprise is
submitting are attributable to individual retirement accounts, Keogh plans, or
any other employee benefit plan subject to Title I of the Employee Retirement
Income Security Act of 1974 or from some other type of investor. The parties
acknowledge that any receipt by Ameriprise of payments for subscriptions for
Shares shall be effected solely as an administrative convenience, and such
receipt of payments shall not be deemed to constitute acceptance of Orders to
purchase Shares or sales of Shares by the Company.
All Orders solicited by Ameriprise will be strictly subject to review and
acceptance by the Company and the Company reserves the right in its absolute
discretion to reject any Order or to accept or reject Orders in the order of
their receipt by the Company or otherwise. Within 30 days of receipt of an
Order, the Company must accept or reject such Order. If the Company elects to
reject such Order, within 10 business days after such rejection, it will notify
the purchaser and Ameriprise of such fact and cause the return of such
purchaser’s funds and any interest earned thereon submitted with such
application. If Ameriprise receives no notice of rejection within the foregoing
time limits, the Order shall be deemed accepted. Ameriprise agrees to make
commercially reasonable efforts to determine that the purchase of Shares is a
suitable and appropriate investment for each potential purchaser of Shares based
on information provided by such purchaser regarding, among other things, such
purchaser’s age, investment experience, financial situation and investment
objectives. Ameriprise agrees to maintain copies of the Orders received from
investors and of the other information obtained from investors for a minimum of
6 years from the date of sale and will make such information available to the
Company upon request by the Company.
(b) Closing Dates and Delivery of Shares. In no event shall a sale of Shares to
an investor be completed until at least five business days after the date the
investor receives a copy of the Prospectus. Orders shall be submitted as
contemplated by Section 12 of the Dealer Manager Agreement and as otherwise set
forth in this Agreement. Shares will be issued as described in the Prospectus.
Share issuance dates for purchases made pursuant to the DRIP will be as set
forth in the DRIP.
(c) Dealers. The Shares offered and sold under this Agreement shall be offered
and sold only by Ameriprise, a member in good standing of FINRA. The Issuer
Entities and affiliates thereof agree to participate in Ameriprise’s marketing
efforts to the extent that Ameriprise may reasonably request and, without
limiting the generality of the foregoing, agree to visit Ameriprise’s offices as
Ameriprise may reasonably request.
(d) Compensation. In consideration for Ameriprise’s execution of this Agreement,
and for the performance of Ameriprise’s obligations hereunder, the Dealer
Manager agrees to pay or cause to be paid to Ameriprise a selling commission
(the “Selling Commission”) of seven percent (7.0%) of the price of each Share
($0.70 per share) (except for Shares sold pursuant to the DRIP, for which no
Selling Commissions shall be paid) sold by Ameriprise; provided, however, that
Ameriprise’s Selling Commission shall be reduced with respect to volume sales of
Shares to qualifying purchasers (as defined in the Prospectus) and as otherwise
set forth in the “Plan of Distribution” section of the Prospectus. In the case
of such volume sales to qualifying purchasers, on orders of $500,001 or more,
Ameriprise’s Selling Commission shall be reduced by the amount of the Share
purchase price discount. In the case of such

 

 



--------------------------------------------------------------------------------



 



volume sales to qualifying purchasers, Ameriprise’s Selling Commission will be
reduced for each incremental share purchase by such qualifying purchasers where
Ameriprise serves as the selected dealer for such purchase, in the total volume
ranges set forth in the table below. Such reduced share price will not affect
the amount received by the Company for investment. The following table sets
forth the reduced Share purchase price and Selling Commission payable to
Ameriprise:

                              Selling Commission Per               Share for
Incremental   For a “Single Purchaser”   Purchase Price Per Share to Investors  
  Share in Volume Discount  
$2,000 – 500,000
    10.00       7.00  
$500,001 – 1,000,000
    9.90       6.00  
$1,000,001 – 2,000,000
    9.80       5.00  
$2,000,001 – 3,000,000
    9.70       4.00  
$3,000,001 – 5,000,000
    9.60       3.00  
$5,000,001 and over
  Negotiable     Negotiable  

For example, a single purchaser would receive 55,050.5051 shares rather than
55,000 shares for an investment of $550,000 and the selling commission would be
$38,030. The discount would be calculated as follows: On the first $500,000 of
the investment there would be no discount and the purchaser would receive 50,000
shares at $10 per share. On the remaining $50,000, the per share price would be
$9.90 and the purchaser would receive 5,050.5051 shares.
For purposes of determining investors eligible for volume discounts, investments
made by accounts with the same primary account holder, as determined by the
account tax identification number, may be combined. This includes individual
accounts and joint accounts that have the same primary holder as an individual
account. Investments made through individual retirement accounts may also be
combined with accounts that have the same tax identification number as the
beneficiary of the individual retirement account. In the event Orders are
combined, the commission payable with respect to the subsequent purchase of
Shares will equal the commission per share which would have been payable in
accordance with the table set forth above if all purchases had been made
simultaneously. Any reduction of the seven percent (7.0%) Selling Commission
otherwise payable to Ameriprise will be credited to the purchaser as additional
Shares. Unless Ameriprise, on behalf of purchasers, indicates that Orders are to
be combined and provide all other requested information, the Company will not be
held responsible for failing to combine Orders properly.
As set forth in the Prospectus, the Company will not pay any selling commissions
in connection with: (1) the sale of shares to retirement plans of selected
dealers, to selected dealers themselves (and their employees), to IRAs and
qualified plans of their registered representatives or to any one of their
registered representatives in their individual capacities (and to each of their
spouses, parents and minor children) and (2) the sale of the shares to investors
whose contracts for investment advisory and related brokerage services include a
fixed or “wrap” fee feature or other asset fee arrangement (other than a
registered investment advisor that is also registered as a broker-dealer, and
provides financial planning services, and or agents of such firm). The Company
will also provide discounts in connection with certain other types of sales, as
specified in the Prospectus. The net proceeds to the Company will not be
affected by any such reduction in selling commissions or dealer manager fees.
Purchasers may submit requests in writing to Ameriprise to aggregate
subscriptions, as part of a combined order for purposes of determining the
number of Shares purchased and the applicable volume discount, provided that any
such request must be submitted by Ameriprise to the Dealer Manager
simultaneously with the subscription for shares to which the discount is to
relate. Ameriprise may make the request to the Dealer Manager on behalf of
Ameriprise investors; provided, that, approval of any such volume discounts for
combined purchases shall be at the sole discretion of the Dealer Manager and any
such discount shall be prorated among the individual subscriptions that were
combined for the purchase.

 

 



--------------------------------------------------------------------------------



 



The Dealer Manager will also re-allow to Ameriprise out of its three percent
(3.0%) dealer manager fee (the “Dealer Manager Fee”) a marketing fee of up to
one and one-half percent (1.5%) of the gross proceeds of each Share (except for
Shares sold pursuant to the DRIP) sold by Ameriprise (the “Marketing Fee”);
provided however, the Company will not pay Ameriprise a Marketing Fee if the
aggregate underwriting compensation to be paid to all parties in connection with
the Offering exceeds the limitations prescribed by FINRA. The Dealer Manager, in
its sole discretion, may pay to Ameriprise out of the Dealer Manager Fee for
technology costs; and other costs and expenses associated with the primary
offering, the facilitation of the marketing of our shares and the ownership of
such shares by the selected dealer. The Dealer Manager Fee may be waived in
connection with certain types of sales, as specified in the Prospectus.
No payment of Selling Commissions or the Marketing Fee will be made in respect
of Orders (or portions thereof) which are rejected by the Company. Selling
Commissions and the Marketing Fee will be paid following the week in which the
subscriptions generating such commissions are accepted by the Company. Selling
Commissions and the Marketing Fee will be payable only with respect to
transactions lawful in the jurisdictions where they occur. Ameriprise hereby
waives any and all right to receive payment of commissions and any other payment
due it until such time as the Dealer Manager is in receipt of the associated
commissions and other payment from the Company.
The Company will pay or cause to be paid to Ameriprise, the amount of any bona
fide, separately invoiced due diligence expense consistent with the language in
the Prospectus and applicable regulations.
Except for the arrangements described in the “Plan of Distribution” section of
the Prospectus, the Company represents that neither it nor any of its affiliates
have offered or sold any Shares pursuant to this Offering, other than directly
to the Company’s officers and directors, and agrees that, through the
Termination Date, the Company will not offer or sell any Shares otherwise than
through the Dealer Manager as provided in the Dealer Manager Agreement,
Ameriprise as herein provided, and the selected dealers other than Ameriprise as
provided in the Selected Dealer Agreementsexcept to the Company’s and its
affiliates’ officers and directors, employees and family members as set forth in
the Prospectus.
(e) Calculation of Fees. Ameriprise will have sole responsibility, and
Ameriprise’s records will provide the sole basis for calculating fees for which
Ameriprise invoices under this Agreement. However, the Issuer Entities may
provide records to assist Ameriprise in its calculations.
(f) Finders Fee. Neither the Company nor Ameriprise shall, directly or
indirectly, pay or award any finder’s fees, commissions or other compensation to
any person engaged by a potential investor for investment advice as an
inducement to such advisor to advise the potential investor to purchase Shares;
provided, however, that normal Selling Commissions payable to a registered
broker-dealer or other properly licensed person for selling Shares shall not be
prohibited hereby.

 

 



--------------------------------------------------------------------------------



 



5.  Covenants. Each Issuer Entity, jointly and severally, covenants and agrees
with Ameriprise that it will:
(a) Commission Orders. Use its best efforts to cause any amendments to the
Registration Statement to become effective as promptly as possible and to
maintain the effectiveness of the Registration Statement, and will promptly
notify Ameriprise and confirm the notice in writing if requested, (i) when any
post-effective amendment to the Registration Statement becomes effective,
(ii) of the issuance by the Commission or any state securities authority of any
jurisdiction of any stop order or of the initiation, or the threatening (for
which it has knowledge), of any proceedings for that purpose or of the
suspension of the qualification of the Shares for offering or sale in any
jurisdiction or of the institution or threatening (for which it has knowledge)
of any proceedings for any of such purposes, (iii) of the receipt of any
material comments from the Commission with respect to the Registration
Statement, the Company’s Annual Report on Form 10-K or Quarterly Report on Form
10-Q, or any other filings, (iv) of any request by the Commission for any
amendment to the Registration Statement as filed or any amendment or supplement
to the Prospectus or for additional information relating thereto and (v) if the
Registration Statement becomes unavailable for use in connection with the
Offering of the Shares for any reason. Each of the Company and the Dealer
Manager will use its best efforts to prevent the issuance by the Commission of a
stop order or a suspension order and if the Commission shall enter a stop order
or suspension order at any time, each of the Company and the Dealer Manager will
use its best efforts to obtain the lifting of such order at the earliest
possible moment. The Company shall not accept any order for Shares during the
effectiveness of any stop order or if the Registration Statement becomes
unavailable for use in connection with the Offering of the Shares for any
reason.
(b) Registration Statement. Deliver to Ameriprise without charge promptly after
the Registration Statement and each amendment or supplement thereto becomes
effective, such number of copies of the Prospectus (as amended or supplemented),
the Registration Statement and supplements and amendments thereto, if any
(without exhibits), as Ameriprise may reasonably request. Unless Ameriprise is
otherwise notified in writing by the Company; the Company hereby consents to the
use of the Prospectus or any amendment or supplement thereto by Ameriprise both
in connection with the Offering and for such period of time thereafter as the
Prospectus is required to be delivered in connection therewith.
(c) “Blue Sky” Qualifications. Endeavor in good faith to seek and maintain the
approval of the Offering by FINRA, and to qualify the Shares for offering and
sale under the securities laws of all 50 states and the District of Columbia and
to maintain such qualification, except in those jurisdictions Ameriprise may
reasonably designate; provided, however, the Company shall not be obligated to
subject itself to taxation as a party doing business in any such jurisdiction.
In each jurisdiction where such qualification shall be effected, the Company
will, unless Ameriprise agrees that such action is not at the time necessary or
advisable, file and make such statements or reports as are or may reasonably be
required by the laws of such jurisdiction.
(d) “Blue Sky” Memorandum. To furnish to Ameriprise, and Ameriprise may be
allowed to rely upon, a “Blue Sky” Memorandum (the “Blue Sky Memorandum”),
prepared by counsel reasonably acceptable to Ameriprise (with the understanding
that Kunzman & Bollinger, Inc. shall so qualify), in customary form naming the
jurisdictions in which the Shares have been qualified for sale under the
respective securities laws of such jurisdiction. The Blue Sky Memorandum shall
be promptly updated by counsel and provided to Ameriprise from time to time to
reflect changes and updates to the jurisdictions in which the Shares have been
qualified for sale. In each jurisdiction where the Shares have been qualified,
the Company will make and file such statements and reports in each year as are
or may be required by the laws of such jurisdiction.

 

 



--------------------------------------------------------------------------------



 



(e) Amendments and Supplements. If during the time when a Prospectus is required
to be delivered under the Securities Act, any event relating to the Company
shall occur as a result of which it is necessary, in the opinion of the
Company’s counsel, to amend the Registration Statement or to amend or supplement
the Prospectus in order to make the Prospectus not misleading in light of the
circumstances existing at the time it is delivered to an investor, or if it
shall be necessary, in the opinion of the Company’s counsel, at any such time to
amend the Registration Statement or amend or supplement the Prospectus in order
to comply with the requirements the Securities Act or the Regulations, the
Company will forthwith notify an Ameriprise representative in the Ameriprise
legal department, further, the Company shall prepare and furnish without expense
to Ameriprise, a reasonable number of copies of an amendment or amendments of
the Registration Statement or the Prospectus, or a supplement or supplements to
the Prospectus which will amend or supplement the Registration Statement or
Prospectus so that as amended or supplemented it will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, or to
make the Registration Statement or the Prospectus comply with such requirements.
During the time when a Prospectus is required to be delivered under the
Securities Act, the Company shall comply in all material respects with all
requirements imposed upon it by the Securities Act, as from time to time in
force, including the undertaking contained in the Company’s Registration
Statement pursuant to Item 20.D of the Commission’s Industry Guide 5, so far as
necessary to permit the continuance of sales of the Shares in accordance with
the provisions hereof and the Prospectus.
(f) Delivery of Periodic Filings. The Company shall include with any prospectus
or “investor kit” delivered to Ameriprise for distribution to potential
investors in connection with the Offering a copy of the Company’s most recent
Annual Report on Form 10-K or Quarterly Report on Form 10-Q or a supplement to
the Prospectus containing the material information from such reports.
(g) Periodic Financial Information. On or prior to the date on which there shall
be releasedto the general public interim financial statement information related
to the Company with respect to each of the first three quarters of any fiscal
year or preliminary financial statement information with respect to any fiscal
year, the Company shall furnish such information to Ameripriseconfirmed in
writing and shall file such information pursuant to the rules and regulations
promulgated under the Securities Act or the Exchange Act as required thereunder.
(h) Audited Financial Information. On or prior to the date on which there shall
be released to the general public financial information included in or derived
from the audited financial statements of the Company for the preceding fiscal
year, the Company shall furnish such information to Ameripriseconfirmed in
writing and shall file such information pursuant to the rules and regulations
promulgated under the Securities Act or the Exchange Act as required thereunder.
(i) Copies of Reports. During the period the Shares remain outstanding,
Ameriprise will be furnished with the following:
(i) as soon as practicable after they have been sent or made available by the
Company to its stockholders or filed with the Commission, two copies of each
annual and interim financial or other report provided to stockholders;
(ii) as soon as practicable, two copies of every press release issued by the
Company and every material news item and article in respect of the Company or
its affairs released by the Company; and
(iii) additional documents and information with respect to the Company and its
affairs as Ameriprise may from time to time reasonably request.
Documents (other than final Prospectuses or supplements or amendments thereto
for distribution to investorsand the documents incorporated by reference therein
) required to be delivered pursuant to this Agreement (to the extent any such
documents are included in materials otherwise filed with the Securities and
Exchange Commission) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company’s website on the Internet;
or (ii) on which such documents are posted on the Company’s behalf on the
website of the Securities and Exchange Commission or any other Internet or
intranet website, if any, to which Ameriprise has access; provided that the
Company shall notify Ameriprise of the posting of any such documents.

 

 



--------------------------------------------------------------------------------



 



(j) Sales Material. The Company will deliver to Ameriprise from time to time,
all advertising and supplemental sales material (whether designated solely for
broker-dealer use or otherwise) proposed to be used or delivered in connection
with the Offering, prior to the use or delivery to third parties of such
material, and will not so use or deliver, in connection with the Offering, any
such material to Ameriprise’s customers or registered representatives without
Ameriprise’s prior written consent, which consent, in the case of material
required by law, rule or regulation of any regulatory body including FINRA to be
delivered, shall not be unreasonably withheld or delayed. The Company shall
ensure that all advertising and supplemental sales literature used by Ameriprise
will have received all required regulatory approval, which may include but is
not limited to, the Commission, FINRA and state securities agencies, as
applicable, prior to use by Ameriprise. For the avoidance of doubt, ordinary
course communications with the Company’s stockholders, including without
limitation, the delivery of annual and quarterly reports and financial
information, dividend notices, reports of net asset value and information
regarding the tax treatment of distributions and similar matters shall not be
considered advertising and supplemental sales material, unless the context
otherwise requires.
(k) Use of Proceeds. Apply the proceeds from the sale of Shares substantially as
set forth in the section of the Prospectus entitled “Estimated Use of Proceeds”
and operate the business of the Company in all material respects accordance with
the descriptions of its business set forth in the Prospectus.
(l) Prospectus Delivery. Within the time during which a prospectus relating to
the Shares is required to be delivered under the Securities Act, the Company
will comply with all requirements imposed upon it by the Securities Act, as now
and hereafter amended, and by the Rules and Regulations, as from time to time in
force, so far as necessary to permit the continuance of sales of or dealings in
the Shares as contemplated by the provisions hereof and the Prospectus. The
Dealer Manager confirms that it is familiar with Rule 15c2-8 under the Exchange
Act, relating to the distribution of preliminary and final prospectuses, and
confirms that it has complied and will comply therewith in connection with the
Offering of Shares contemplated by this Agreement, to the extent applicable.
(m) Financial Statements. Make generally available to its stockholders as soon
as practicable, but not later than the Availability Date, an earnings statement
of the Company (in form complying with the provisions of Rule 158 under the
Securities Act) covering a period of 12 months beginning after the Effective
Date but not later than the first day of the Company’s fiscal quarter next
following the Effective Date. For purposes of the preceding sentence,
“Availability Date” means the 45th day after the end of the fourth fiscal
quarter following the fiscal quarter that includes such Effective Date, except
that, if such fourth fiscal quarter is the last quarter of the Company’s fiscal
year, “Availability Date” means the 90th day after the end of such fourth fiscal
quarter (or if either of such dates specified above is a day the Commission is
not open to receive filings, then the next such day that the Commission is open
to receive filings).
(n) Compliance with Exchange Act. Comply with the requirements of the Exchange
Act relating to the Company’s obligation to file and, as applicable, deliver to
its stockholders periodic reports including annual reports on Form 10-K,
quarterly reports on Form 10-Q and current reports on Form 8-K.

 

 



--------------------------------------------------------------------------------



 



(o) Title to Property. The Company (or any partnership or joint venture holding
title to a particular Property) will acquire good and marketable title to each
Property to be owned by it, as described in the Prospectus and future
supplements to the Prospectus, it being understood that the Company may incur
debt with respect to Properties and other assets in accordance with the
Prospectus; and except as stated in the Prospectus, the Company (or any such
partnership or joint venture) will possess all licenses, permits, zoning
exceptions and approvals, consents and orders of governmental, municipal or
regulatory authorities required for the ownership of the Properties, and prior
to the commencement of construction for the development of any vacant land
included therein as contemplated by the Prospectus, except where the failure to
possess any such license, permit, zoning exception or approval, consent or order
could not be reasonably likely to cause a Material Adverse Effect.
(p) Licensing and Compliance. The Company and the Dealer Manager covenant that
any persons employed or retained by them to provide sales support or wholesaling
services in support of Ameriprise or its clients shall be licensed in accordance
with all applicable laws, will comply with all applicable federal and state
securities laws and regulations, and will use only sales literature approved and
authorized by the Company and the Dealer Manager.
(q) Reimbursement Policy. The Company, the Dealer Manager and any agents of
either, including any wholesalers, shall comply with (i) all applicable federal
and state laws, regulations and rules and the rules of any applicable
self-regulatory organization, including but not limited to, FINRA rules and
interpretations governing cash and non-cash compensation, (ii) Ameriprise’s
policies governing marketing fees, cash compensation and non-cash compensation
as communicated in writing to the Dealer Manager, and (iii) Ameriprise’s
wholesaler reimbursement policy as communicated in writing to the Dealer
Manager, as amended from time to time in Ameriprise’s sole discretion; provided
that such policies comply with the rules and regulations of FINRA and the Dealer
Manager is notified of any changes to such policies.
(r) Trade Names and Trademarks. No Issuer Entity may use any company name, trade
name, trademark or service mark or logo of Ameriprise or any person or entity
controlling, controlled by, or under common control with Ameriprise without
Ameriprise’s prior written consent. Such trademarks include, without limitation,
“Ameriprise,” Ameriprise Financial,” “Ameriprise Financial Services,” and
“Riversource.”
(s) Compliance Reporting. The Issuer Entities agree to furnish Ameriprise with
such information as Ameriprise may reasonably request concerning transactions
and activity in investor accounts containing Shares of the Company and will
otherwise cooperate with Ameriprise connection with the transmission of such
information to Ameriprise order to assist Ameriprise in its supervisory
responsibilities as required by applicable laws and the rules and regulations of
FINRA or other regulatory agencies.
6. Covenants of Sub-Advisor. The Sub-Advisor covenants and agrees with
Ameriprise that the Sub-Advisor will not use any company name, trade name,
trademark or service mark or logo of Ameriprise or any person or entity
controlling, controlled by, or under common control with Ameriprise without
Ameriprise’s prior written consent. Such trademarks include, without limitation,
“Ameriprise,” Ameriprise Financial,” “Ameriprise Financial Services,” and
“Riversource.”
7. Covenants of Ameriprise. Ameriprise covenants and agrees with the Company as
follows:
(a) Prospectus Delivery. Ameriprise confirms that it is familiar with
Rule 15c2-8 under the Exchange Act, relating to the distribution of preliminary
and final prospectuses, and confirms that it has complied and will comply
therewith in connection with the Offering of the Shares contemplated by this
Agreement, to the extent applicable.
(b) Accuracy of Information. No information supplied by Ameriprise specifically
for use in the Registration Statement will contain any untrue statements of a
material fact or omit to state any material fact necessary to make such
information not misleading.

 

 



--------------------------------------------------------------------------------



 



(c) No Additional Information. Ameriprise will not give any information or make
any representation in connection with the Offering of the Shares other than that
contained in the Prospectus, the Registration Statement, and any of the
Company’s other filings under the Securities Act or the Exchange Act which are
incorporated by reference into the Prospectus or filed as a supplement to the
Prospectus or advertising and supplemental sales material contemplated by this
Agreement and approved by the Company.
(d) Sale of Shares. Ameriprise shall solicit purchasers of the Shares only in
the jurisdictions in which Ameriprise has been advised by the Company (including
pursuant to the Blue Sky Memorandum, and any updates thereto, delivered to
Ameriprise pursuant to Section 5(d)) that such solicitations can be made and in
which Ameriprise is qualified to so act.
8. Payment of Expenses.
(a) Expenses. Whether or not the transactions contemplated in this Agreement are
consummated or if this Agreement is terminated, the Company and/or the Dealer
Manager, as designated in the Prospectus, will pay or cause to be paid, in
addition to the compensation described in Section 4(d) (which Ameriprise may
retain up to the point of termination unless this agreement is terminated
without any Shares being sold, in which case no such compensation shall be
paid), all fees and expenses incurred in connection with the formation,
qualification and registration of the Company and in marketing, distributing and
processing the Shares under applicable Federal and state law, and any other fees
and expenses actually incurred and directly related to the Offering and the
Company’s other obligations under this Agreement, including such fees and
expenses as: (i) the preparing, printing, filing and delivering of the
Registration Statement (as originally filed and all amendments thereto) and of
the Prospectus and any amendments thereof or supplements thereto and the
preparing and printing of this Agreement and Order Forms, including the cost of
all copies thereof and any financial statements or exhibits relating to the
foregoing supplied to Ameriprise in quantities reasonably requested by
Ameriprise; (ii) the preparing and printing of the subscription material and
related documents and the filing and/or recording of such certified certificates
or other documents necessary to comply with the laws of the State of Maryland
for the formation of a corporation and thereafter for the continued good
standing of the Company; (iii) the issuance and delivery of the Shares,
including any transfer or other taxes payable thereon; (iv) the qualification or
registration of the Shares under state securities or “blue sky” laws; (v) the
filing fees payable to the Commission and to FINRA; (vi) the preparation and
printing of advertising material in connection with and relating to the
Offering, including the cost of all sales literature and investor and
broker-dealer sales and information meetings; (vii) the cost and expenses of
counsel and accountants of the Company; and (viii) subject to Section 8(c), and
as mutually agreed upon, Ameriprise’s costs of technology associated with the
offering, other costs and expenses related to such technology costs, and the
facilitation of the marketing of the Shares and the ownership of such Shares by
Ameriprise’s customers; and (ix) any other expenses of issuance and distribution
of the Shares.
(b) Ad Hoc Requests. From time to time, the Issuer Entities may make requests
that can reasonably be regarded as being related to but separate from the
services contemplated by this Agreement (the “Services”) or that otherwise fall
outside the ordinary course of business relationships such as the one
contemplated under this Agreement (“Ad Hoc Requests”). Examples of Ad Hoc
Requests include, but are not limited to, requests that would require Ameriprise
to implement information technology modifications, participate in or respond to
audits, inspections or compliance reviews, or respond to or comply with document
requests. To the extent that Ameriprise’s compliance with an Ad Hoc Request
would cause Ameriprise to incur additional material expenses, the Company and
Ameriprise will mutually agree as to the payment of such expenses between the
parties. Ameriprise reserves the right to refuse to comply with an Ad Hoc
Request if the parties are unable to reach an agreement on payment of reasonable
expenses unless payment of such expenses would violate FINRA rules and provided
that consent to an agreement has not been unreasonably withheld. Payment for Ad
Hoc Requests will be separate from and above the payments for the Services.

 

 



--------------------------------------------------------------------------------



 



(c) Limitation. Notwithstanding the foregoing, the total compensation paid to
Ameriprise from the Issuer Entities in connection with the Offering pursuant to
Section 4(d) hereof and this Section 8 shall not exceed the limitations
prescribed by FINRA. The Company, the Dealer Manager and Ameriprise agree to
monitor the payment of all fees and expense reimbursements to assure that FINRA
limitations are not exceeded. Accordingly, if at any time during the term of the
Offering, the Company determines in good faith that any payment to Ameriprise
pursuant to this Agreement could result in a violation of the applicable FINRA
regulations, the Company shall promptly notify Ameriprise, and the Company and
Ameriprise agree to cooperate with each other to implement such measures as they
determine are necessary to ensure continued compliance with applicable FINRA
regulations. However, nothing in this Agreement shall relieve Ameriprise of its
obligations to comply with FINRA Rule 2310.
9. Conditions of Ameriprise’s Obligations. Ameriprise’s obligations hereunder
shall be subjectto the continued accuracy throughout the Effective Term of the
representations, warranties and agreements of the Company to the performance by
the Company of its obligations hereunder and to the following terms and
conditions:
(a) Effectiveness of Registration Statement. The Registration Statement shall
have initially become effective not later than 5:30 P.M., Eastern time, on the
date of this Agreement and, at any time during the term of this Agreement, no
stop order shall have been issued or proceedings therefor initiated or
threatened by the Commission; and all requests for additional information on the
part of the Commission and state securities administrators shall have been
complied with and no stop order or similar order shall have been issued or
proceedings therefor initiated or threatened by any state securities authority
in any jurisdiction in which the Company intends to offer Shares.
(b) Closings. The Company, the Advisor and the Dealer Manager will deliver or
cause to be delivered to Ameriprise, as a condition of Ameriprise’s obligations
hereunder, those documents as described in this Section 9 as of the date hereof
and, as applicable, on or before the fifth business day following the date that
each post-effective amendment to the Registration Statement filed by the Company
shall have been declared effective (each such date, a “Documented Closing
Date”); provided that if a Documented Closing Date has not occurred within
ninety (90) days of the previous Documented Closing Date, the 90th day following
the previous Documented Closing Date shall be deemed to be a Documented Closing
Date through the termination of the Primary Offering.
(c) Opinions of Counsel. Ameriprise shall receive the favorable opinion of:
(i) Clifford Chance US LLP, counsel for the Company, dated as of the date hereof
or as of each Documented Closing Date, as applicable, addressed to Ameriprise
substantially in the form attached hereto as Exhibit A.
(ii) Venable LLP, Maryland counsel for the Company, dated as of the date hereof
or as of each Documented Closing Date, as applicable, addressed to Ameriprise
substantially in the form attached hereto as Exhibit B.
(iii) Reed Smith LLP, real estate counsel for the Company, dated as of the date
hereof or as of each Documented Closing Date, as applicable, addressed to
Ameriprise substantially in the form attached hereto as Exhibit C.

 

 



--------------------------------------------------------------------------------



 



(iv) Davis Polk & Wardwell, special counsel for the Advisor, dated as of the
date hereof or as of each Documented Closing Date, as applicable, addressed to
Ameriprise substantially in the form attached hereto as Exhibit D.
(v) Ungaretti & Harris LLP, counsel for the Sub-Advisor, dated as of the date
hereof or as of each Documented Closing Date, as applicable, addressed to
Ameriprise substantially in the form attached hereto as Exhibit E.
(d) Accountant’s Letter. On the date hereof, Ameriprise shall have received from
PricewaterhouseCoopers LLP a comfort letter, in form and substance reasonably
satisfactory to Ameriprise in all material respects.
(e) Update of Accountant’s Letter. Ameriprise shall receive from Pricewaterhouse
Coopers LLP on each Documented Closing Date, a comfort letter, in form and
substance reasonably satisfactory to Ameriprise in all material respects,
provided that (i) the date of such comfort letter shall be a date not more than
five days prior to each such Documented Closing Date, (ii) such comfort letter
shall cover the Registration Statement and Prospectus (including all documents
incorporated by reference therein, as amended and supplemented through the date
of the latest post-effective amendment that triggers such Documented Closing
Date (the “Current Filing”), and (iii) if financial statements or financial
information of any other entity are included in the Current Filing, the comfort
letter to be received by Ameriprise shall also cover such financial statements
or financial information.
(f) Stop Orders. On the Effective Date and during the Effective Term no order
suspending the sale of the Shares in any jurisdiction nor any stop order issued
by the Commission shall have been issued, and on the Effective Date and during
the Effective Term no proceedings relating to any such suspension or stop orders
shall have been instituted, or to the knowledge of the Company, shall be
contemplated.
(g) “Blue Sky” Memorandum. On or before the date hereof, Ameriprise shall have
received the Blue Sky Memorandum described in Section 5(d) above.
(h) Information Concerning the Advisor. On the date hereofand as of each
Documented Closing Date, Ameriprise shall receive a letter dated the date hereof
from the Advisor, confirming that: (1) the Advisory Agreement has been duly and
validly authorized, executed and delivered by the Advisor and constitutes a
valid agreement of the Advisor enforceable in accordance with its terms; (2) the
execution and delivery of the Advisory Agreement, the consummation of the
transactions therein contemplated and compliance with the terms of the Advisory
Agreement by the Advisor will not conflict with or constitute a default under
its limited liability company agreement or any indenture, mortgage, deed of
trust, lease or other agreement or instrument to which the Advisor is a party,
or a violation of any law, order, rule or regulation, writ, injunction or decree
of any government, governmental instrumentality or court, domestic or foreign,
having jurisdiction over the Advisor, or any of its property, except for such
violations that would not reasonably be expected to have a Material Adverse
Effect; (3) no consent, approval, authorization or order of any court or other
governmental agency or body has been or is required for the performance of the
Advisory Agreement by the Advisor, or for the consummation of the transactions
contemplated thereby, other than those that have been already made or obtained ;
and (4) the Advisor is a limited liability company duly formed, validly existing
and in good standing under the laws of the State of Delaware and is duly
qualified to do business as a foreign limited partnership in each other
jurisdiction in which the nature of its business would make such qualification
necessary and the failure to so qualify could reasonably be expected to have a
Material Adverse Effect.

 

 



--------------------------------------------------------------------------------



 



(i) Information Concerning the Sub-Advisor. On the date hereof and as of each
Documented Closing Date, Ameriprise shall receive a letter dated as of such date
from the Sub-Advisor confirming that: (1) the Sub-Advisory Agreement has been
duly and validly authorized, executed and delivered by the Sub-Advisor and
constitutes a valid agreement of the Sub-Advisor enforceable in accordance with
its terms; (2) the execution and delivery of the Sub-Advisory Agreement, the
consummation of the transactions therein contemplated and compliance with the
terms of the Sub-Advisory Agreement by the Sub-Advisor will not conflict with or
constitute a default under its limited liability company agreement to which the
Sub-Advisor is a party, or any law, order, rule or regulation, writ, injunction
or decree of any government, governmental instrumentality or court, domestic or
foreign, having jurisdiction over the Sub-Advisor, except for such conflicts or
defaults that would not reasonably be expected to have or result in a
Sub-Advisor Material Adverse Effect; (3) no consent, approval, authorization or
order of any court or other governmental agency or body has been or is required
for the performance of the Sub-Advisory Agreement by the Sub-Advisor, or for the
consummation of the transactions contemplated thereby, other than those that
have already been made or obtained; and (4) the Sub-Advisor is a limited
liability company duly formed, validly existing and in good standing under the
laws of the State of Illinois and is duly qualified to do business as a foreign
limited liability company in each other jurisdiction in which the nature of its
business would make such qualification necessary, except where the failure to be
so qualified or in good standing could not reasonably be expected to have or
result in a Sub-Advisor Material Adverse Effect.
(j) Confirmation. As of the date hereof and at each Documented Closing Date, as
the case may be:
(i) the representations and warranties of each of the Issuer Entities and the
Sub-Advisor in the Agreement shall be true and correct with the same effect as
if made on the date hereof or the Documented Closing Date, as the case may be,
and each of the Issuer Entities and the Sub-Advisor have performed all covenants
or conditions on their part to be performed or satisfied at or prior to the date
hereof or respective Documented Closing Date;
(ii) the Registration Statement (and any amendments or supplements thereto and
any documents incorporated by reference therein) does not include any untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading, and
the Prospectus (and any amendments or supplements thereto and any documents
incorporated by reference therein) does not include any untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading;
(iii) except as set forth in the Prospectus, there shall have been no material
adverse change in the business, properties, prospects or condition (financial or
otherwise) of the Company subsequent to the date of the latest balance sheets
provided in the Registration Statement and the Prospectus; and
(iv) since the date hereof, no event has occurred which should have been set
forth in an amendment or supplement to the Prospectus in order to cause such
Prospectus not to contain an untrue statement of material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, but which has not been so set forth.
Ameriprise shall receive a certificate dated the date hereof and each Documented
Closing Date, as the case may be, confirming the above.

 

 



--------------------------------------------------------------------------------



 



If any of the conditions specified in this Agreement shall not have been
fulfilled when and as required by this Agreement, all Ameriprise’s obligations
hereunder and thereunder may be canceled by Ameriprise by notifying the Company
of such cancellation in writing or by telecopy at any time, and any such
cancellation or termination shall be without liability of any party to any other
party except as otherwise provided in Sections 4(d), 8, , 10, 11 and 12 of this
Agreement. All certificates, letters and other documents referred to in this
Agreement will be in compliance with the provisions hereof only if they are
reasonably satisfactory in form and substance to Ameriprise and Ameriprise’s
counsel. The Company will furnish Ameriprise with conformed copies of such
certificates, letters and other documents as Ameriprise shall reasonably
request.
10. Indemnification.
(a) Indemnification by the Issuer Entities. Each Issuer Entity jointly and
severally, agrees to indemnify, defend and hold harmless Ameriprise and each
person, if any, who controls Ameriprise within the meaning of Section 15 of the
Securities Act, and any of their respective officers, directors, employees and
agents from and against any and all loss, liability, claim, damage and expense
whatsoever (including but not limited to any and all expenses whatsoever
reasonably incurred in investigating, preparing for, defending against or
settling any litigation, commenced or threatened, or any claim whatsoever)
arising out of or based upon:
(i) any untrue or alleged untrue statement of a material fact contained: (i) in
the Registration Statement (or any amendment thereto) or in the Prospectus (as
from time to time amended or supplemented) or any related preliminary
prospectus; (ii) in any application or other document (in this Section 10
collectively called “application”) executed by an Issuer Entity or based upon
information furnished by an Issuer Entity and filed in any jurisdiction in order
to qualify the Shares under the securities laws thereof, or in any amendment or
supplement thereto; or (iii) in the Company’s periodic reports such as Annual
Reports on Form 10-K, Quarterly Reports on Form 10-Q and current reports on Form
8-K; provided however that no Issuer Entity shall be liable in any such case to
the extent any such statement or omission was made in reliance upon and in
conformity with written information furnished to an Issuer Entity by Ameriprise
expressly for use in the Registration Statement or related preliminary
prospectus or Prospectus or any amendment or supplement thereof or in any of
such applications or in any such sales as the case may be;
(ii) the omission or alleged omission from (i) the Registration Statement (or
any amendment thereto) or in the Prospectus (as from time to time amended or
supplemented); (ii) any applications; or (iii) the Company’s periodic reports
such as Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q and current
reports on Form 8-K, of a material fact required to be stated therein or
necessary to make the statements therein in light of the circumstances under
which they were made not misleading; provided however that no Issuer Entity
shall be liable in any such case to the extent any such statement or omission
was made in reliance upon and in conformity with written information furnished
to the Company by Ameriprise expressly for use in the Registration Statement or
related preliminary prospectus or Prospectus or any amendment or supplement
thereof or in any of such applications or in any such sales as the case may be;
(iii) any untrue statement of a material fact or alleged untrue statement of a
material fact contained in any supplemental sales material (whether designated
for broker-dealer use or otherwise) approved by the Company for use by
Ameriprise or any omission or alleged omission to state therein a material fact
required to be stated or necessary in order to make the statements therein, in
light of the circumstances under which they were made and when read in
conjunction with the Prospectus delivered therewith not misleading;

 

 



--------------------------------------------------------------------------------



 



(iv) any communication regarding the valuation of the Shares provided by or on
behalf of the Company; and
(v) the breach by any Issuer Entity or any employee or agent acting on their
behalf, of any of the representations, warranties, covenants, terms and
conditions of this Agreement.
Notwithstanding the foregoing, no indemnification by an Issuer Entity of
Ameriprise or each person, if any, who controls Ameriprise within the meaning of
Section 15 of the Securities Act, and any of their respective officers,
directors, employees and agents or its officers, directors or control persons,
pursuant to Section 10(a) shall be permitted under this Agreement for, or
arising out of, an alleged violation of federal or state securities laws, unless
one or more of the following conditions are met: (1) there has been a successful
adjudication on the merits of each count involving alleged securities law
violations as to the particular indemnitee; (2) such claims have been dismissed
with prejudice on the merits by a court of competent jurisdiction as to the
particular indemnitee; or (3) a court of competent jurisdiction approves a
settlement of the claims against the indemnitee and finds that indemnification
of the settlement and the related costs should be made, and the court
considering the request for indemnification has been advised of the position of
the Commission and of the published position of any state securities regulatory
authority in which the securities were offered or sold as to indemnification for
violations of securities laws.
(b) Indemnification by the Sub-Advisor. The Sub-Advisor agrees to indemnify,
defend and hold harmless Ameriprise and each person, if any, who controls
Ameriprise within the meaning of Section 15 of the Securities Act, and any of
their respective officers, directors, employees and agents from and against any
and all loss, liability, claim, damage and expense whatsoever (including but not
limited to any and all expenses whatsoever reasonably incurred in investigating,
preparing for, defending against or settling any litigation, commenced or
threatened, or any claim whatsoever) arising out of or based upon:
(i) any untrue or alleged untrue statement of a material fact provided by or
attributable to the Sub-Advisor contained in the Registration Statement (or any
amendment thereto) or in the Prospectus (as from time to time amended or
supplemented) or any related preliminary prospectus; provided however that the
Sub-Advisor shall not be liable in any such case to the extent any such
statement or omission was made in reliance upon and in conformity with written
information furnished to the Sub-Advisor by Ameriprise expressly for use in the
Registration Statement or related preliminary prospectus or Prospectus or any
amendment or supplement thereof or in any of such applications or in any such
sales as the case may be;
(ii) the omission or alleged omission from the Registration Statement (or any
amendment thereto) or in the Prospectus (as from time to time amended or
supplemented) of a material fact provided by or attributable to the Sub-Advisor
required to be stated therein or necessary to make the statements therein not
misleading; provided however that the Sub-Advisor shall not be liable in any
such case to the extent any such statement or omission was made in reliance upon
and in conformity with written information furnished to the Sub-Advisor by
Ameriprise expressly for use in the Registration Statement or related
preliminary prospectus or Prospectus or any amendment or supplement thereof or
in any such sales as the case may be; and
(iii) the breach by the Sub-Advisor or any employee or agent acting on its
behalf, of any of the representations, warranties, covenants, terms and
conditions of this Agreement.

 

 



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, no indemnification by the Sub-Advisor of
Ameriprise, or each person, if any, who controls Ameriprise within the meaning
of Section 15 of the Securities Act, and any of their respective officers,
directors, employees and agents or its officers, directors or control persons,
pursuant to Section 10(b) shall be permitted under this Agreement for, or
arising out of, an alleged violation of federal or state securities laws, unless
one or more of the following conditions are met: (1) there has been a successful
adjudication on the merits of each count involving alleged securities law
violations as to the particular indemnitee; (2) such claims have been dismissed
with prejudice on the merits by a court of competent jurisdiction as to the
particular indemnitee; or (3) a court of competent jurisdiction approves a
settlement of the claims against the indemnitee and finds that indemnification
of the settlement and the related costs should be made, and the court
considering the request for indemnification has been advised of the position of
the Commission and of the published position of any state securities regulatory
authority in which the securities were offered or sold as to indemnification for
violations of securities laws.
(c) Indemnification by Ameriprise. Subject to the conditions set forth below,
Ameriprise agrees to indemnify and hold harmless each Issuer Entity, each of
their directors and trustees, those of its officers who have signed the
Registration Statement and each other person, if any, who controls an Issuer
Entity within the meaning of Section 15 of the Securities Act to the same extent
as the foregoing indemnity from an Issuer Entity contained in subsections (a)(i)
and (a)(ii) of this Section, as incurred, but only with respect to an untrue
statement or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact in the Registration Statement (as from time to
time amended or supplemented) or Prospectus, or any related preliminary
prospectus, or any application made in reliance upon or, in conformity with,
written information furnished by Ameriprise expressly for use in such
Registration Statement or Prospectus or any amendment or supplement thereto, or
in any related preliminary prospectus or in any of such applications.
(d) Procedure for Making Claims. Each indemnified party shall give prompt notice
to each indemnifying party of any claim or action (including any governmental
investigation) commenced against it in respect of which indemnity may be sought
hereunder, but failure to so notify any indemnifying party shall not relieve it
from any liability that it may have hereunder, except to the extent it has been
materially prejudiced by such failure, and in any event shall not relieve it
from any liability which it may have otherwise than on account of this indemnity
agreement. The indemnifying party, jointly with any other indemnifying parties
receiving such notice, shall assume the defense of such action with counsel
chosen by it and reasonably satisfactory to the indemnified parties defendant in
such action, unless such indemnified parties reasonably object to such
assumption on the ground that there may be legal defenses available to them
which are different from or in addition to those available to such indemnifying
party. Any indemnified party shall have the right to employ a separate counsel
in any such action and to participate in the defense thereof but the fees and
expenses of such counsel shall be borne by such party unless such party has
objected in accordance with the preceding sentence, in which event such fees and
expenses shall be borne by the indemnifying parties. Except as set forth in the
preceding sentence, if an indemnifying party assumes the defense of such action,
the indemnifying party shall not be liable for any fees and expenses of separate
counsel for the indemnified parties incurred thereafter in connection with such
action. In no event shall the indemnifying parties be liable for the reasonable
fees and expenses of more than one counsel for all indemnified parties in
connection with any one action or separate but similar or related actions in the
same jurisdiction arising out of the same general allegations or circumstances.
The indemnity agreements contained in this Section 10 and the warranties and
representations contained in this Agreement shall remain in full force and
effect regardless of any investigation made by or on behalf of the indemnified
party and shall survive any termination of this Agreement. An indemnifying party
shall not be liable to an indemnified party on account of any settlement,
compromise or consent to the entry of judgment of any claim or action effected
without the consent of such indemnifying party. The Company agrees promptly to
notify Ameriprise of the commencement of any litigation or proceedings against
the Company in connection with the issue and sale of the Shares or in connection
with the Registration Statement or Prospectus.

 

 



--------------------------------------------------------------------------------



 



(e) Contribution. Subject to the limitations and exceptions set forth in Section
10(a) hereof and in order to provide for just and equitable contribution where
the indemnification provided for in this Section 10 is unavailable to or
insufficient to hold harmless an indemnified party under subsection (a) or
(b) above in respect of any losses, liabilities, claims, damages or expenses (or
actions in respect thereof) referred to therein (collectively, “Losses”), except
by reason of the terms thereof, the Issuer Entities on the one hand and
Ameriprise on the other shall contribute to the amount paid or payable by such
indemnified party as a result of such Losses (or actions in respect thereof) in
such proportion as is appropriate to reflect the relative benefits received by
each of the Issuer Entities, on the one hand, and Ameriprise on the other from
the Offering based on the public offering price of the Shares sold and the
Selling Commissions, Marketing Fees and due diligence expense reimbursements
received by Ameriprise with respect to such Shares sold. If, however, the
allocation provided by the immediately preceding sentence is not permitted by
applicable law, then each applicable indemnifying party, in lieu of indemnifying
such indemnified party, shall contribute to the amount paid or payable by such
indemnified party in such proportion as is appropriate to reflect not only such
relative benefits referred to above but also the relative fault of the Issuer
Entities, on the one hand and Ameriprise on the other in connection with the
statements or omissions which resulted in such Losses (or actions in respect
thereof), as well as any other relevant equitable considerations. The relative
benefits received by the Issuer Entities, on the one hand and Ameriprise on the
other shall be deemed to be in the same proportion as (a) the sum of (i) the
aggregate net compensation retained by the Issuer Entities and their affiliates
for the purchase of Shares sold by Ameriprise and (ii) total proceeds from the
Offering (net of Selling Commissions, Marketing Fees and due diligence expense
reimbursements paid to Ameriprise but before deducting expenses) received by the
Company from the sale of Shares by Ameriprise bears to (b) the Selling
Commissions, Marketing Fees and due diligence expense reimbursements retained by
Ameriprise. The relative fault shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by an Issuer
Entity, on the one hand or Ameriprise on the other. The Company agrees with
Ameriprise that it would not be just and equitable if contribution pursuant to
this subsection (d) were determined by pro rata allocation, or by any other
method of allocation which does not take account of the equitable considerations
referred to above in this subsection (d). The amount paid or payable by an
indemnified party as a result of the Losses referred to above in this subsection
(d) shall be deemed to include any legal or other expenses reasonably incurred
by such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this subsection (d),
Ameriprise shall not be required to contribute any amount in excess of the
amount by which the total price at which the Shares subscribed for through
Ameriprise were offered to the subscribers exceeds the amount of any damages
which Ameriprise has otherwise been required to pay by reason of any such untrue
or alleged untrue statement or omission or alleged omission. Further, in no
event shall the amount of Ameriprise’s contribution to the liability exceed the
net aggregate Selling Commissions, Marketing Fees, due diligence expense
reimbursements and any other compensation retained by Ameriprise from the
proceeds of the Offering. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act or Section 10(b) of
the Exchange Act, as amended) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation. For purposes of this
Section, any person that controls Ameriprise within the meaning of Section 15 of
the Securities Act shall have the same right to contribution as Ameriprise, and
each person who controls the Company within the meaning of Section 15 of the
Securities Act shall have the same right to contribution as the Company.

 

 



--------------------------------------------------------------------------------



 



11. Representations and Agreements to Survive.
All representations and warranties contained in this Agreement or in
certificates and all agreements contained in Sections 4(d), 8, 10, 11 and 12 of
this Agreement shall remain operative and in full force and effect regardless of
any investigation made by any party, and shall survive the Termination of this
Agreement.
12. Effective Date, Term and Termination of this Agreement.
(a) This Agreement shall become effective as of the date it is executed by all
parties hereto. After this Agreement becomes effective, any party may terminate
it at any time for any reason by giving two days’ prior written notice to the
other parties. Ameriprise will suspend or terminate the offer and sale of Shares
as soon as practicable after being requested to do so by the Company or the
Dealer Manager at any time.
(b) Additionally, Ameriprise shall have the right to terminate this Agreement at
any time during the Effective Term without liability of any party to any other
party except as provided in Section 12(c) hereof if: (i) any representations or
warranties of any Issuer Entity hereunder shall be found to have been incorrect;
or (ii) any Issuer Entity shall fail, refuse or be unable to perform any
condition of its obligations hereunder, or (iii) the Prospectus shall have been
amended or supplemented despite Ameriprise’s objection to such amendment or
supplement, or (iv) the United States shall have become involved in a war or
major hostilities or a material escalation of hostilities or acts of terrorism
involving the United States or other national or international calamity or
crisis (other than hostilities including Iraq and Afghanistan); or (v) a banking
moratorium shall have been declared by a state or federal authority or person;
or (vi) the Company shall have sustained a material or substantial loss by fire,
flood, accident, hurricane, earthquake, theft, sabotage or other calamity or
malicious act which, whether or not said loss shall have been insured, will in
Ameriprise’s good faith opinion make it inadvisable to proceed with the offering
and sale of the Shares; or (vii) there shall have been, subsequent to the dates
information is given in the Registration Statement and the Prospectus, such
change in the business, properties, affairs, condition (financial or otherwise)
or prospects of the Company whether or not in the ordinary course of business or
in the condition of securities markets generally as in Ameriprise’s good faith
judgment would make it inadvisable to proceed with the offering and sale of the
Shares, or which would materially adversely affect the operations of the
Company.
(c) In the event this Agreement is terminated by any party pursuant to Sections
12(a) or 12(b) hereof, the Company shall pay all expenses of the Offering as
required by Section 8 hereof and no party will have any additional liability to
any other party except for any liability which may exist under Sections 3(d) and
10 hereof. Following the termination of the Offering, in no event will the
Company be liable to reimburse Ameriprise for expenses other than as set forth
in the previous sentence and Ameriprise’s actual and reasonable out-of-pocket
expenses incurred following the termination of the Offering, including, without
limitation, the cost of data transmissions and other related client
transmissions.
(d) If Ameriprise elects to terminate this Agreement as provided in this
Section 12, Ameriprise shall notify the Company promptly by telephone or
facsimile with confirmation by letter. If the Company elects to terminate this
Agreement as provided in this Section 12, the Company shall notify Ameriprise
promptly by telephone or facsimile with confirmation by letter.

 

 



--------------------------------------------------------------------------------



 



13. Notices.
(a) All communications hereunder, except as herein otherwise specifically
provided, shall be in writing and if sent to an Issuer Entity shall be mailed,
or personally delivered, to Carey Watermark Investors Incorporated, 50
Rockefeller Plaza, New York, NY 10020, Attention: General Counsel, and if sent
to Ameriprise shall be mailed, or personally delivered, to 369 Ameriprise
Financial Center, Minneapolis, MN 55474, Attention: General Counsel.
(b) Notice shall be deemed to be given by any respective party to any other
respective party when it is mailed or personally delivered as provided in
subsection (a) of this Section 13.
12. Parties. This Agreement shall inure solely to the benefit of, and shall be
binding upon Ameriprise, the Issuer Entities, and the controlling persons,
trustees, directors and officers referred to in Section 10 hereof, and their
respective successors, legal representatives and assigns, and no other person
shall have or be construed to have any legal or equitable right, remedy or claim
under or in respect of or by virtue of this Agreement or any provision herein
contained. Notwithstanding the foregoing, this Agreement may not be assigned
without the consent of the parties hereto.
13. Choice of Law and Arbitration.
(a) Regardless of the place of its physical execution or performance, the
provisions of this Agreement will in all respects be construed according to, and
the rights and liabilities of the parties hereto will in all respects be
governed by, the substantive laws of New York without regard to and exclusive of
New York’s conflict of laws rules.
(b) Any dispute between the parties concerning this Agreement not resolved
between the parties will be arbitrated in accordance with the rules and
regulations of FINRA. In the event of any dispute between Ameriprise and any
Issuer Entity, Ameriprise and such Issuer Entity will continue to perform its
respective obligations under this Agreement in good faith during the resolution
of such dispute unless and until this Agreement is terminated in accordance with
the provisions hereof.
14. Counterparts. This Agreement may be signed by the parties hereto in two or
more counterparts, each of which shall be deemed to be an original, which
together shall constitute one and the same Agreement among the parties.
Facsimile signatures and signatures transmitted via electronic mail (accompanied
by a PDF scanned attachment) shall be as effective as original signatures.
15. Finders’ Fees. Ameriprise shall have no liability for any finders’ fees owed
in connection with the transactions contemplated by this Agreement.
16. Severability. Any provision of this Agreement, which is invalid or
unenforceable in any jurisdiction, shall be ineffective to the extent of such
invalidity or unenforceability without invalidating or rendering unenforceable
the remaining provisions hereof, and any such invalidity or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provisions in
any other jurisdiction.
17. Use and Disclosure of Confidential Information. Notwithstanding anything to
the contrary contained in this Agreement, and in addition to and not in lieu of
other provisions in this Agreement:
Ameriprise Confidential Information.
(a) “Ameriprise Confidential Information” includes, but is not limited to, all
proprietary and confidential information of Ameriprise and its subsidiaries,
affiliates, and licensees, including without limitation all information
regarding its customers and the customers of its subsidiaries, affiliates, or
licensees (together “Ameriprise Customers”); or the accounts, account numbers,
names, addresses, social security numbers or any other personal identifier of
such Ameriprise Customers; or any information derived therefrom. Ameriprise
Confidential Information will not include information which is (i) in or becomes
part of the public domain, except when such information is in the public domain
due to disclosure by an Issuer Entity, in violation of this Agreement,
(ii) demonstrably known to an Issuer Entity prior to execution of this
Agreement, (iii) independently developed by an Issuer Entity in the ordinary
course of business outside of this Agreement, or (iv) rightfully and lawfully
obtained by an Issuer Entity from any third party other than Ameriprise.

 

 



--------------------------------------------------------------------------------



 



(b) No Issuer Entity may use or disclose Ameriprise Confidential Information for
any purpose other than to carry out the purpose for which Ameriprise
Confidential Information was provided to the Issuer Entities as set forth in the
Agreement and/or as may otherwise be required or compelled by applicable law,
regulation or court order, and agrees to cause all the Issuer Entities’
employees, agents, representatives, or any other party to whom the Issuer
Entities may provide access to or disclose Ameriprise Confidential Information
to limit the use and disclosure of Ameriprise Confidential Information to that
purpose. If any Issuer Entity is required or compelled by applicable law,
regulation or court order to disclose Ameriprise Confidential Information, the
Issuer Entity shall use its reasonable best efforts to notify Ameriprise of such
requirement prior to making the disclosure.
(c) The Issuer Entities agree to implement reasonable measures designed (i) to
assure the security and confidentiality of Ameriprise Confidential Information;
(ii) to protect such information against any anticipated threats or hazards to
the security or integrity of such information; (iii) to protect against
unauthorized access to, or use of, Ameriprise Confidential Information that
could result in substantial harm or inconvenience to any Ameriprise Customer;
(iv) to protect against unauthorized disclosure of non-public personal
information to unaffiliated third parties; and (v) to otherwise ensure its
compliance with all applicable domestic, foreign and local laws and regulations
(including, but not limited to, the Gramm-Leach-Bliley Act and Massachusetts 201
C.M.R. sections 17.00-17.04 as applicable ) and any other legal, regulatory or
SRO requirements. The Issuer Entities further agree to cause all of their
respective agents, representatives, subcontractors, or any other party to whom
the Issuer Entities may provide access to or disclose Ameriprise Confidential to
implement appropriate measures designed to meet the objectives set forth in this
paragraph.
(d) Upon Ameriprise’s request, the Issuer Entities shall promptly return
Ameriprise Confidential Information (and any copies, extracts, and summaries
thereof) to Ameriprise, or, with Ameriprise’s written consent, shall promptly
destroy, in a manner satisfactory to Ameriprise, such materials (and any copies,
extracts, and summaries thereof) and shall further provide Ameriprise with
written confirmation of same.
18. Amendments. This Agreement shall only be amended upon written agreement
executed by each of the parties hereto.
19. Additional Offerings. The terms of this Agreement may be extended to cover
additional offerings of shares of the Company by the execution by the parties
hereto of an addendum identifying the shares and registration statement relating
to such additional offering. Upon execution of such addendum, the terms
“Shares”, “Offering”, “Registration Statement” and “Prospectus” set forth herein
shall be deemed to be amended as set forth in such addendum.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first set forth above.

                          Carey Watermark Investors Incorporated    
 
                            By:   /s/ Susan C. Hyde                      
 
          Name:   Susan C. Hyde    
 
          Title:   Managing Director    
 
                        Carey Financial, LLC    
 
                            By:   /s/ Richard J. Paley                      
 
          Name:   Richard J. Paley    
 
          Title:   General Counsel and    
 
              Chief Compliance Officer    
 
                        Carey Lodging Advisors, LLC    
 
                            By:   /s/ Thomas E. Zacharias                      
 
          Name:   Thomas E. Zacharias    
 
          Title:   Chief Operating Officer and    
 
              Managing Director    
 
                        W. P. Carey & Co. LLC    
 
                            By:   /s/ Mark DeCesaris                      
 
          Name:   Mark DeCesaris    
 
          Title:   Chief Financial Officer    
 
                        CWA, LLC    
 
                            By:   /s/ Michael G. Medzigian                      
 
          Name:   Michael G. Medzigian    
 
          Title:        

Accepted as of the date first above written:
AMERIPRISE FINANCIAL SERVICES, INC.

              By:   /s/ Jennifer Simon              
 
  Name:   Jennifer Simon    
 
  Title:   Vice President, Alternative Investments    

 

 